Submitted on a confidential basis on May 23, 2013 CONFIDENTIAL TREATMENT REQUESTED This draft registration statement has not been filed publicly with the Securities and Exchange Commission and all information contained herein remains confidential Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ARDMORE SHIPPING CORPORATION (Exact name of Registrant as specified in its charter) Republic of The Marshall Islands N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Ardmore Shipping Corporation City Gate Building 1000 Mahon, Cork Ireland (353) 21 240-9500 Seward & Kissel LLP Attention: Robert E. Lustrin, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1420 (Address and telephone number of Registrant's principal executive offices) (Name, address and telephone number of agent for service) Copies to: Robert E. Lustrin, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1420 (telephone number) (212) 480-8421 (facsimile number) Richard D. Truesdell, Jr., Esq. Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017 212-450-4000 (telephone number) 212-701-5800 (facsimile number) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box.¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price(1)(2) Amount of Registration Fee Common Shares, $par value per share $ $ $ Includes common shares that may be sold pursuant to the underwriters' over-allotment option. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS (Subject to Completion) Issued May 23, 2013 The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. SHARES ARDMORE SHIPPING CORPORATION COMMON STOCK Ardmore Shipping Corporation is offeringshares of its common stock.This is our initial public offering and no public market exists for our shares.We anticipate that the initial public offering price will be between $and $per share. We will list the common stock on the New York Stock Exchange under the symbol "ASC". We are an "emerging growth company" as that term is used in the Securities Act of 1933, as amended, and, as such, we may elect to comply with certain reduced public company reporting requirements. Investing in the common stock involves risks.See "Risk Factors" beginning on page 12. PRICE $A SHARE Price to Public Underwriting Discounts and Commissions Proceeds to Company(1) Per share $ $ $ Total $ $ $ (1) We have agreed to reimburse the underwriters for certain FINRA-related expenses. See "Underwriters." The Company has granted the underwriters the right to purchase up to an additionalshares of common stock to cover over-allotments at the initial public offering price less the underwriting discount. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The underwriters expect to deliver the shares of common stock to purchasers on, 2013. MORGAN STANLEY , 2013 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 12 FORWARD-LOOKING STATEMENTS 35 USE OF PROCEEDS 36 OUR DIVIDEND POLICY 37 CAPITALIZATION 38 DILUTION 39 SELECTED FINANCIAL AND OTHER DATA 40 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 43 THE INTERNATIONAL PRODUCTS AND CHEMICAL TANKER INDUSTRY 58 BUSINESS 81 MANAGEMENT 97 PRINCIPAL SHAREHOLDERS RELATED-PARTY TRANSACTIONS SHARES ELIGIBLE FOR FUTURE SALE DESCRIPTION OF OUR CAPITAL STOCK MARSHALL ISLANDS COMPANY CONSIDERATIONS TAX CONSIDERATIONS UNDERWRITING LEGAL MATTERS EXPERTS WHERE YOU CAN FIND ADDITIONAL INFORMATION OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION ENFORCEABILITY OF CIVIL LIABILITIES GLOSSARY OF SHIPPING TERMS INDEX TO FINANCIAL STATEMENTS F-1 We and the underwriters have not authorized anyone to provide any information other than that contained in this prospectus or in any free writing prospectus prepared by or on behalf of us or to which we have referred you. We and the underwriters take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission (the "SEC") is effective. We and the underwriters are offering to sell, and seeking offers to buy, these securities only in jurisdictions where such offers and sales are permitted. The information in this prospectus or any free writing prospectus is accurate only as of its date, regardless of its time of delivery or of any sale of the securities offered hereby. Our business, financial condition, results of operations and prospects may have changed since that date. We will update this prospectus as required by law. We have not taken any action to permit a public offering of these securities outside the United States or to permit the possession or distribution of this prospectus outside the United States. Persons outside the United States who come into possession of this prospectus must inform themselves about and observe any restrictions relating to the offering of these securities and the distribution of this prospectus outside the United States. Until, 2013 (the 25th day after the date of this prospectus), all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. Industry and market data The market data and certain other statistical information used throughout this prospectus are based on independent industry publications, government publications or other published independent sources. Industry publications and surveys and forecasts generally state that the information contained therein has been obtained from sources believed to be reliable and we are not aware of any misstatements regarding our market, industry or similar data presented herein. Such third-party information may be different from other sources and may not reflect all or even a comprehensive set of the actual transactions occurring in the market. In addition, some data is also based on our good faith estimates and our management's understanding of industry conditions. Such data involve risks and uncertainties and is subject to change based on various factors, including those discussed under the headings "Forward-Looking Statements" and "Risk Factors" in this prospectus. i PROSPECTUS SUMMARY This section summarizes some of the key information that appears in other sections of this prospectus. It may not contain all of the information that may be important to you. You should review carefully the risk factors and the more detailed information and financial statements included in this prospectus before making an investment decision. Unless the context otherwise requires, when used in this prospectus, the terms "Ardmore," "Ardmore Shipping," the "Company," "we," "our" and "us" refer to Ardmore Shipping Corporation and our consolidated subsidiaries after giving effect to the transactions contemplated by the exchange agreement referred to under "Corporate Structure whereby we will own our predecessor company, Ardmore Shipping LLC. The financial information included in this prospectus represents our financial information and the operations of our vessel-owning subsidiaries and wholly-owned management company. Unless otherwise indicated, all references to currency amounts in this prospectus are in U.S. dollars. See the "Glossary of Shipping Terms" included in this prospectus for definitions of certain terms used in this prospectus that are commonly used in the shipping industry. The Company We are Ardmore Shipping Corporation, a company incorporated in the Republic of the Marshall Islands. We provide seaborne transportation of petroleum products and chemicals worldwide to oil majors, national oil companies, oil and chemical traders, and chemical companies, with our modern, fuel-efficient fleet of mid-size product and chemical tankers. We own a fleet of 16 vessels, comprising eight operating and eight on order, which we refer to as our Existing Fleet.Our Existing Fleet contains five medium-range product tankers, or MR product tankers, and three chemical tankers currently employed under time charter or pooling arrangements and firm orders for an additional six MR product tankers and two chemical tankers with deliveries scheduled to begin in January 2014.We have contractual options on an additional two MR product tankers and two chemical tankers. Subject to the completion of this offering, we intend to exercise the options for those four vessels and to acquire two additional secondhand MR product tankers, which together we refer to as our Expansion Fleet. Following the completion of this offering, we expect to have approximately $ million of available cash from the net proceeds of this offering, based on an assumed offering price of $ per share, which represents the midpoint of the price range set forth on the cover of this prospectus, together with approximately $235 million which we expect will be available to us under our proposed new credit facility, to fund a portion of theexpenditure for the vessels on order in our Existing Fleet and a portion of the amount required to purchase our Expansion Fleet.After giving effect to the purchase of our Expansion Fleet, we will have a total fleet of 22 vessels and we expect that 82% of our fleet will consist of MR product tankers based on cargo capacity. We commenced business operations in April 2010 with the goal of building an enduring product and chemical tanker company that emphasizes service excellence, innovation, and operational efficiency through our focus on high quality, fuel-efficient vessels. We are led by a team of experienced senior managers who have previously held senior management positions with highly regarded public shipping companies and financial institutions. Our principal offices are located in Cork, Ireland, a location that we believe affords us many advantages, including an EU-approved tonnage tax system, close proximity to London and other European shipping centers and supportive assistance from Irish government agencies such as the Irish Maritime Development Office, or IMDO, and the National Maritime College of Ireland, or NMCI. We are strategically focused on modern, fuel-efficient mid-size product and chemical tankers. Accordingto Clarkson Research Services Limited, or Clarkson Research, and, as of May 2013, mid-size tankers comprise 59% and 39% of the world's deepsea seaborne transport capacity for products and chemicals, respectively, as measured by deadweight tonnage. There is significant overlap between the clean petroleum product, or CPP, and chemical sectors as 58% of MR product tankers are classed as IMO 3, enabling them to carry selective chemicals and vegetable oils, and many mid-size chemical tankers (such as ours) carry CPP cargoes on a routine basis. We actively pursue opportunities to exploit this overlap in order to enhance earnings, and also seek to engage in more complex CPP trades, such as multi-grade and multi-port loading and discharging operations, where our knowledge of chemical operations is beneficial to our CPP customers. 1 Our fuel-efficient operations are designed to enhance our investment returns and provide value-added service to our customers.We believe we are on the forefront of fuel efficiency and emissions reduction trends and are well-positioned to capitalize on these developments by engaging in the construction of Eco-design vessels, modifying ships to improve fuel efficiency, and equipping our fleet with engine diagnostic and ship performance management systems to optimize voyage performance.As a result, our modified vessels, or Eco-mod, achieve lower fuel consumption and, in some cases, achieve performance close to that of new Eco-design vessels.All of the newbuildings in our Expansion Fleet will be Eco-design and we intend to make Eco-mod improvements to the secondhand vessels in our Expansion Fleet. Our acquisition strategy is to build our fleet with Eco-design newbuildings and modern secondhand vessels that can be upgraded to Eco-mod. We have no related-party transactions concerning our vessel operations. Our wholly-owned subsidiary Ardmore Shipping Limited, or ASL, carries out our management functions. ASL currently has a staff of 10 employees based in Cork, Ireland and provides corporate and accounting services and commercial management.Technical management of our vessels is performed by a combination of ASL and our third-party technical managers.ASL's operations team is directly responsible for insurance and for overseeing significant operational functions of our third-party technical managers, including senior officer selection, maintenance and upgrade planning, inspection programs, oil company vetting, and drydock planning.Furthermore, ASL's operations team supervises the construction of our newbuildings in close coordination with our third-party on-site supervision team. We have a resolute focus on both high-quality service and efficient operations, and we believe that our corporate overhead and operating expenses are among the lowest of our peers. We are commercially independent as we have no blanket employment arrangements with third-party or related-party commercial managers. We market our services directly to a broad range of customers, including oil majors, national oil companies, oil and chemical traders, chemical companies, and a range of pooling service providers. We monitor the market for our vessels and may change our chartering strategy to take advantage of changing market conditions. We believe that the market for mid-size product and chemical tankers is in the early stages of a recovery from cyclical lows, resulting from strong underlying demand growth driven by both cyclical and secular trends, as well as a reduction in the supply overhang due to reduced ordering activity and an extended period of fleet growth at a rate below that of demand growth. We further believe that we are in a leading position to benefit from this recovery with a modern, fuel-efficient fleet, access to capital for growth, a diverse and high quality customer base, an emphasis on service excellence in an increasingly demanding regulatory environment, and a relative cost advantage in assets, operations and corporate overhead. 2 The Existing Fleet Our Existing Fleet consists of 16 vessels, comprised of five MR product tankers (two Eco-design and three Eco-mod) and three Eco-mod chemical tankers in operation, plus six Eco-design MR product tanker newbuildings and two Eco-design mid-size chemical tanker newbuildings. We expect our newbuildings to be delivered to us starting in January 2014. Please see "Glossary of Shipping Terms" on page 132 of this prospectus for definitions of terms used below. The average age of our Existing Fleet in operation is five years, and the average age of our fleet following delivery of the firm orders in our Existing Fleet and the Expansion Fleet in 2015 will be less than four years. Vessel name Type Dwt IMO Delivery Built Flag Charter Rate in ($)/day(1) Charter Expires Eco Specification Ardmore Seavaliant(2) Product 3 Feb-13 Korea MI Feb-14 Eco-Design Ardmore Seaventure(3) Product 3 Jun-13 Korea MI Jun-14 Eco-Design Ardmore Seamaster(4) Product - Mar-04 Japan MI Oct-13 Eco-Mod Ardmore Seafarer(5) Product - May-04 Japan MI Jul-13 Eco-Mod Ardmore Seatrader(6) Product - Dec-02 Japan MI Dec-13 Eco-Mod Ardmore Centurion(7) Chemical 2 Oct-05 Korea MI Jun-13 Eco-Mod Ardmore Calypso(8) Chemical 2 Jan-10 Korea MI Pool Indefinite Eco-Mod Ardmore Capella(9) Chemical 2 Jan-10 Korea MI Pool Indefinite Eco-Mod SPP Hull S-5118(10) Product 3 Jan-14 Korea MI TBD TBD Eco-Design SPP Hull S-5119(10) Product 3 Jan-14 Korea TBD TBD TBD Eco-Design MR NB #1(11) Product 3 Jan-14 Korea TBD TBD TBD Eco-Design MR NB #2(11) Product 3 Jan-14 Korea TBD TBD TBD Eco-Design MR NB #3(11) Product 3 Feb-14 Korea TBD TBD TBD Eco-Design MR NB #4(11) Product 3 Feb-14 Korea TBD TBD TBD Eco-Design Chem NB #1(12) Chemical 2 Jan-14 Japan TBD TBD TBD Eco-Design Chem NB #2(12) Chemical 2 Jan-14 Japan TBD TBD TBD Eco-Design Total Vessels 16 This table shows gross charter rates, averaged over the duration, as applicable,plus CVE income (see Glossary of Shipping Terms for definitions) and does not include commissions payable by us at a rate of 1.25% to 2.5%, where applicable. On charter to Cargill International SA for one year at a rate of $17,000 per day for the first 60 days plus $15,000 per day thereafter, expiring in February 2014. CVE income is $1,500 per month. On charter to Cargill International SA for one year at a rate of $19,500 per day for the first 60 days plus $15,100 per day thereafter, expiring in June 2014.CVE income is $1,500 per month. On charter to Dampskibsselskabet Norden A/S for three years at a rate of $14,175 per day, expiring October 2013. CVE income is $1,500 per month. On charter to Itochu Enex for one year at a rate of $13,200 per day, expiring July 2013.CVE income is $1,000 per month. On charter to Koch Shipping Inc. for ten months at a rate of $13,500 per day, expiring in December 2013 with an option to extend for a further eight months at a rate of $14,250 per day.CVE income is $1,500 per month. On charter to Navig8 Tanker Shipping Ltd., for six months at a rate of $11,282 per day, expiring in June 2013 and with a charterer's option to extend for a further six months at a rate of $12,308 per day, excluding a commission at a rate of 2.5%. CVE income is $1,500 per month. The charter includes a profit share agreement based on the vessel's performance in the Delta8 pool. Employed by Nordic Womar Pte. Ltd in the Han Gang commercial pool for chemical tankers. Employed by Nordic Womar Pte. Ltd in the Han Gang commercial pool for chemical tankers. SPP Shipbuilding Hull S-5118 / S-5119 are due to deliver from SPP shipyard in January 2014 where it is envisioned they will be deployed on a one year time charter or in the spot market. MR NB #1, MR NB #2, MR NB #3 and MR NB #4 are expected to begin delivering from January 2014 where it is envisioned they will be deployed on a one year time charter or in the spot market. Chem NB #1 and Chem NB #2 are expected to begin delivering from January 2014 where it is envisioned they will be deployed in the spot market. Our chartering policy is to maintain a broad range of operating and potential time charter customers and pooling alternatives in order to maximize commercial flexibility and to provide a risk management tool depending on prevailing market conditions and outlook. In particular, we seek customers who place value on our proactive approach to fuel efficiency. 3 The Expansion Fleet Following the completion of this offering we intend to confirm options on an additional two Eco-design MR product tankers and two Eco-design mid-size chemical tankers to be delivered in 2015. We also intend to acquire two modern secondhand vessels suitable for upgrade to Eco-mod. These six vessels are referred to as the Expansion Fleet. The Expansion Fleet's vessels are expected to be employed under one year time charters or in the spot market. Vessel Name Type Dwt IMO Delivery Built Flag Eco Specification MR NB #5(1) Product 3 Jan-15 Korea TBD Eco-Design MR NB #6(1) Product 3 Jan-15 Korea TBD Eco-Design Chem NB #3(2) Chemical 2 Jan-15 Japan TBD Eco-Design Chem NB #4(2) Chemical 2 Jan-15 Japan TBD Eco-Design MR Secondhand(3) Product 3 Oct-13 Japan / Korea TBD Upgrade – Eco-Mod MR Secondhand(3) Product 3 Oct-13 Japan / Korea TBD Upgrade – Eco-Mod Total Vessels 6 We have options to acquire two Eco-design MR product tanker newbuildings which we expect will begin delivering in January 2015.It is envisioned these ships will be deployed on a one year time charter or in the spot market. We have options to acquire two Eco-design mid-size chemical tankers which we expect will begin delivering in January 2015.It is envisioned these ships will be deployed in the spot market. We intend to acquire two high quality modern MR product tankers of approximately five years of age each in the secondhand market and each approximately 46,000 dwt, that are suitable for upgrading to Eco-Mod. Competitive Strengths We believe that we possess a number of competitive strengths that will enable us to maximize profit and capitalize on growth opportunities in the product and chemical tanker sectors, including: · Experienced Management Team with an Established Track Record: Our senior management team was instrumental in building Ardmore into a global shipping company with broad institutional and financial support. Our successes are the result of their depth of experience at several of the world's most highly regarded shipping companies and financial institutions. Our Chief Executive Officer, Anthony Gurnee, has 32 years of experience in the maritime industry and was part of the senior management team that guided Teekay Corporation's turnaround in the 1990s and laid the foundation for its future success with a series of public bond issuances and its initial public offering. He also served as President of Nedship International (now part of DVB Bank), and in other key management roles, including as CEO of the container and chemical tanker company Industrial Shipping Enterprises and Chief Operating Officer of the chemical tanker operator MT Maritime Management Company. Our Chairman, Reginald Jones, was formerly the global head of transportation investment banking at Goldman Sachs where he led numerous shipping mergers and acquisitions and capital markets transactions, including the initial public offering of Teekay Corporation, the acquisition of tanker company Bona Shipping by Teekay, the sale of SeaLand to AP Moller Maersk, and offerings by OSG, OMI Corp and Knightsbridge Tankers. Our Chief Operating Officer, Mark Cameron, has held a wide range of operational and strategic management positions within Teekay, AP Moller Maersk and Safmarine over a 20 year onshore career.Additionally he served 11 years at sea and achieved the rank of Chief Engineer. Our Chief Financial Officer, Paul Tivnan, was formerly with Ernst & Young, most recently as a Senior Manager in its financial services tax practice specializing in international tax structuring for banking and financial institutions. Our senior management team has 103 cumulative years of experience in maritime and related activities. · Attractive, Fuel-Efficient Fleet: We have assembled a modern, high quality fleet of Eco-design or Eco-mod Japanese and Korean-built tankers. The continued focus on fuel-efficient Eco-design vessels as seen from the expected profile of the Expansion Fleet represents a direct extension of this strategy. The average age of our fleet following the completion of this offering and inclusion of the remainder of the Existing Fleet and theExpansion Fleet will be less than four years at the end of 2015, when all vessels are expected to be delivered. 4 · Focus on Service Excellence and Innovation: Since inception, we have focused on "service excellence through balanced partnership" and our core values of professionalism onboard and ashore, integrity in our endeavors, and respect for all of our stakeholders guide every aspect of our business. We understand the importance of fuel efficiency and are pursuing fuel-efficient standards not just through the acquisition of Eco-design newbuildings but also by performing Eco-mod improvements to acquired secondhand vessels. Central to our approach is accurate speed and consumption measurement and continuous operational improvement.We believe that as a result, we have been able to negotiate favorable time charter rates and benefit directly in spot trading and via pool arrangements. Furthermore, we apply our operational experience and expertise in chemical tanker operations to complex CPP trades to support our customers' needs. · Low Cost Operation: We believe our overhead cost per vessel, and operating expenses per vessel, are among the lowest of our peers. We have achieved this cost advantaged position by purchasing high quality secondhand vessels, building ships in modern, reputable shipyards, operating from Ireland and remaining focused on two closely related business sectors. We have further achieved low operating expenses per vessel by using our senior management to closely supervise and augment our third-party technical managers, who themselves enjoy scale benefits with managed fleets of in excess of 150 vessels each. · Financial Flexibility: We have capitalized the business in a financially conservative manner and have proven our ability to raise capital during a shipping downturn (compounded by a global financial crisis) which has led to the reorganization or bankruptcy of many leading shipping companies and prevented many other operators from taking advantage of attractive investment opportunities. Our current and prospective lenders have expressed a strong interest in facilitating our fleet growth as seen by the indicative term sheet supplied by ABN AMRO and Nordea. Business Strategy Our objective is to consolidate our position as a market leader in modern, fuel-efficient mid-size product and chemical tankers by engaging in well-timed growth and utilizing our operational expertise and quality-focused approach to provide value-added services to our customers and maximize our profitability and shareholder returns. The key elements of our business strategy include: · Focus on Modern, Mid-Size Product and Chemical Tankers: According to Clarkson Research and, the median size of the global fleet for product tankers and chemical tankers is 46,832 dwt and 17,589 dwt, respectively, which is close in size to our Existing Fleet, the average size of which is48,974 dwt and 22,832 dwt for product tankers and chemical tankers, respectively. As such, we have developed our strategic focus around mainstream sizes that are readily employed and actively traded worldwide in broad and deep markets. Additionally, as a result of the overlap we have identified between the product and chemical sectors, we believe that our strategy will enable us to take advantage of opportunities, both operationally and strategically, while also providing investment diversification. · Well-Timed Growth through the Acquisition of Quality Tonnage: We have a diligent and patient approach to developing opportunities and are selective with respect to the quality of ships we seek to acquire. Since we commenced business in 2010 we have only acquired Japanese or Korean-built ships, but may consider others provided they meet the same standard of quality. We believe that our commitment and selectivity has been instrumental in building our reputation for quality and service excellence. 5 · Optimizing Fuel Efficiency: The shipping industry is experiencing an evolutionary process in fuel efficiency, and we intend to remainat the forefront of these developments. Our Eco-design vessels incorporate many of the latest technological improvements, such as electronically controlled engines, more efficient hull forms matched with energy efficient propellers, and decreased water resistance.Our Eco-mod vessels have improved propulsion efficiency and decreased water resistance. In addition, we are continuing to achieve further improvements through engine diagnostics and operational performance monitoring. · Commercial Independence, Flexibility and Diversification: We maintain a broad range of existing and potential time charter customers and pooling alternatives to maximize commercial flexibility and to manage cash flow visibility through charter duration and customer diversification. In particular we seek customers who value our proactive approach to fuel efficiency. · Low Cost Structure: We have established a solid foundation for growth while cost-effectively managing operating expenses and corporate overhead. We intend to grow our staff as needed and to realize further economies of scale as our fleet expands. At the core of our business philosophy is the belief that well-run companies can achieve high quality and efficiency simultaneously, through hands-on management, effective communication with employees, and constant re-evaluation of budgets and operational performance. Product and Chemical Tanker Industry Trends Based on information provided by Clarkson Research and, we believe that the following product and chemical tanker industry trends create growth opportunities: · The global shipping downturn is entering its sixth year and several sectors, including products and chemicals, are showing signs of a recovery. · Newbuilding and secondhand prices remain near historical lows. Extreme economic pressure and lack of financing availability has resulted in financial distress for many companies, forcing sales of vessels and restricting the number of companies able to engage in growth. · The outlook for product tankers is positive, with overall demand growth estimated to be 3.9% in 2013 and supply growth (net of scrapping) for mid-size product tankers (25,000 to 60,000 dwt) estimated to be 2.8% for the full year. The orderbook as a percentage of the global fleet for mid-size product tankers has declined to 12.2% from its peak of nearly 59% in 2007.Although the global economy remains weak, demand for product tanker tonnage has been bolstered by secular trends including refinery shut-downs, increasing complexity of trade and regulatory initiatives. · The outlook for chemical tankers is also positive with demand growth estimated to be 3.6% and supply growth (net of scrapping) estimated to be 1.6% in 2013. The orderbook as a percentage of the global fleet for mid-size chemical tankers is 4.5%, a historical low. Chemical tanker demand is being driven by continued growth in emerging economies and may benefit significantly in the medium-term by an economic recovery in the OECD and shifting trade patterns caused by low-price chemical feedstock resulting from shale gas developments in North America. · Charterers' concerns about environmental and safety standards have shifted their preference towards fuel-efficient modern tankers operated by reputable and financially sound shipping companies. 6 Corporate Structure Ardmore Shipping Corporation commenced business operations through our predecessor company, Ardmore Shipping LLC, on April 15, 2010. We were incorporated under the laws of the Republic of the Marshall Islands on May 14, 2013. Currently our parent company, GA Holdings LLC, owns all of our outstanding common stock and all of the outstanding equity interests of Ardmore Shipping LLC.Pursuant to an exchange agreement between us and our parent company,the purpose of which is to exchange an existing limited liability company with a "C" corporation, at or prior to the closing of this offering, we will acquire all of the issued and outstanding equity interests of Ardmore Shipping LLC in exchange forshares of our common stock. We currently maintain our principal executive offices at City Gate Building 1000, Mahon, Cork, Ireland.Our telephone at this address is +(353) 21 240-9500. Upon execution of the exchange agreement described above, we will own our intermediate holding company Ardmore Shipholding Limited, incorporated in Ireland, which in turn owns each of the vessels in our Existing Fleet.We expect to own each of the vessels in the Expansion Fleet and any additional vessels which we may acquire in the future through separate wholly-owned Marshall Islands subsidiaries of Ardmore Shipholding Limited. We manage our business internally through our wholly-owned management company, ASL, which is incorporated in Ireland and is a direct subsidiary of Ardmore Shipholding Limited. Dividend Policy While we cannot assure you that we will continue to do so, and subject to the limitations discussed below, we currently intend to pay our stockholders quarterly dividends of $per share, or $per share per year. We expect to pay an initial dividend following completion of this offering of $per share in October 2013. Our board of directors may review and amend our dividend policy from time to time in light of our plans for future growth and other factors. We cannot assure you that we will be able to pay regular quarterly dividends in the amounts stated above or elsewhere in this prospectus, and our ability to pay dividends will be subject to the restrictions in our credit facilities and the provisions of the laws of the Republic of the Marshall Islands (the "Marshall Islands") as well as the other limitations set forth in the sections of this prospectus entitled "Dividend Policy" and "Risk Factors". Credit Facilities All of the delivered vessels in our Existing Fleet plus two of the Eco-design newbuildings to be delivered in January 2014 (Hull S-5118 and Hull S-5119), have senior debt financing in place, all of which does not expire until 2018. Of the three debt facilities, two are with ABN AMRO Bank N.V. based in the Netherlands, or the ABN AMRO Facilities, and one is with DVB Bank SE based in Germany, or the DVB Bank SE Facility. The company also has a capital lease financing facility for two of the vessels with ICON Investments based in New York, USA. The DVB Bank SE Facility is in the amount of $81.85 million and bears interest at a rate 3.75% above LIBOR.We entered into the DVB Bank SE Facility in order to finance the Ardmore Seafarer, Ardmore Seamaster and Ardmore Centurion and two of our newbuildings. The amount drawn down under this facility as of March 31, 2013 was $36.85 million. The remainder of the facility is to be drawn in line with delivery of our newbuildings. The first ABN AMRO facility is in the amount of $40.5 million and bears interest at a rate 3.25% above LIBOR. We entered into this facility in order to finance the acquisition of the Ardmore Seatrader, the Ardmore Calypso and the Ardmore Capella.As ofMarch 31, 2013, $32 million of this facility was drawn down. The remaining $8.5 million was not drawn down and is no longer available for borrowing. The second ABN AMRO facility is in the amount of $48.9 million and bears interest at a rate 3.20% above LIBOR. We entered into this facility to finance the acquisition of the Ardmore Seavaliant and the Ardmore Seaventure. The amount drawn down under this facility as of March 31, 2013 was $28.14 million. The remaining $20.7 million under this facility will be drawn down in June 2013 to coincide with the delivery of the Ardmore Seaventure. In addition, two of our subsidiaries are financed under separate capital lease arrangements with affiliates of ICON Investments, or the ICON Capital Leases 1 and 2.The total amount of ICON Capital Leases 1 and 2 is $31.5 million. We also have a $50 million revolving credit facility in place with Bank of Montreal, Ireland plc, or the BMO Facility, which is used for temporary financing of vessel acquisitions, instalments for vessels under construction and for temporary working capital needs. We intend to repay any amount drawn on this facility in full with the proceeds of this offering. This facility will be cancelled upon completion of this offering and repayment of any amount drawn. 7 We have received non-binding indicative terms from ABN AMRO and Nordea for a proposed new credit facility that would, if realized, provide us initially with up to $235 million to be applied towards the purchase of the vessels on order in our Existing Fleet and the remaining amount required to purchase our Expansion Fleet that weintend to acquire, subject to the completion of this offering. For a full description of our credit facilities see "Business – Our Credit Facilities." Risk Factors We face a number of risks associated with our business and industry and must overcome a variety of challenges to utilize our strengths and implement our business strategy. These risks include, among others, the highly cyclical tanker industry; partial dependence on spot charters; fluctuating charter values; changing economic, political and governmental conditions affecting our industry and business; material changes in applicable laws and regulations; full performance by counterparties, particularly charterers; acquisitions and dispositions; increased operating expenses; increased capital expenditures; taxes; maintaining customer relationships; maintaining sufficient liquidity; financing availability and terms; and management turnover. This is not a comprehensive list of risks to which we are subject, and you should carefully consider all the information in this prospectus prior to investing in our common shares. In particular, we urge you to carefully consider the risk factors set forth in the section of this prospectus entitled "Risk Factors" beginning on page 12. 8 The Offering Common shares presently outstanding common shares Common shares to be offered common shares Over-allotment We have granted the underwriters a 30-day option to purchase, from time to time, up to an additionalof our common shares to cover over-allotments, if any. Common shares to be outstanding immediately after this offering —assuming no exercise of over-allotment: common shares —assuming full exercise of over-allotment: common shares Use of proceeds We estimate that the net proceeds to us from the sale ofcommon shares in this offering will be approximately $after deducting underwriting discounts and commissions and estimated expenses payable by us. This estimate is based on an assumed initial public offering price of $per share, which represents the midpoint of the price range set forth on the cover of this prospectus. We currently intend to use the net proceeds of this offering as follows: (i) $million to fund a portion of theexpenditure for the vessels on order in our Existing Fleet and a portion of the aggregate purchase price of our Expansion Fleet that weintend to acquire, subject to the completion of this offering; (ii) $million to pay any amount drawn on the BMO Facility; and (iii) $million for general corporate purposes. See the section of this prospectus entitled "Use of Proceeds." Listing We will list our common stock on the New York Stock Exchange under the symbol "ASC". 9 Summary Financial Data The following table sets forth our summary consolidated financial data and other operating data. The summary financial data in the table as of and for the years ended December 31, 2012 and 2011 are derived from our audited consolidated financial statements, included elsewhere in this prospectus, which have been prepared in accordance with U.S. GAAP. The summary financial data for the three months ended March 31, 2013 and 2012 are derived from our unaudited consolidated financial statements, which have been prepared in accordance with U.S. GAAP and are included elsewhere in this prospectus. The selected consolidated financial data set forth below as of and for the period ended December 31, 2010 have been derived from our audited consolidated financial statements, which are not included in this prospectus. The data set forth below should be read in conjunction with the audited consolidated financial statements, the unaudited condensed consolidated financial statements, related notes, "Management's Discussion and Analysis of Financial Condition and Results of Operations" and other financial information included elsewhere in this prospectus. Results for the three months ended March 31, 2013 are not necessarily indicative of results that may be expected for the entire year. For the Years Ended December 31, 2012, 2011 and Period Ended December 31, 2010 For the Three Months Ended March 31, INCOME STATEMENT DATA Revenue $ $ Operating expenses Commissions and voyage related costs Vessel operating expenses Charterhire costs - - Depreciation Amortization of deferred drydock expenditure - - - General and administrative expenses Total operating expenses (Loss) / profit from operations ) ) ) Interest expense and finance costs ) Interest income Loss before taxes ) Income tax ) Net loss $ ) ) ) $ ) ) At the Years Ended December 31, 2012, 2011 and Period Ended December 31, 2010 At the Period Ended March 31, BALANCE SHEET DATA Cash and cash equivalents $ $ Net vessels Total assets Short-term revolving credit facility - Senior debt Paid in capital Accumulated deficit $ ) ) ) $ ) ) For the Years Ended December 31, 2012, 2011 and Period Ended December 31, 2010 For the Three Months Ended March 31, CASHFLOW DATA Net cash provided by operating activities $ ) $ ) Net cash used in investing activities ) Net cash provided by financing activities $ $ For the Years Ended December 31, 2012, 2011 and Period Ended December 31, 2010 For the Three Months Ended March 31, TIME CHARTER EQUIVALENT DATA MR Tankers "Eco-design"(1) $ - - - $ - MR Tankers "Eco-Mod"(1) Chemical Tankers "Eco-Mod"(1) $ $ Time Charter Equivalent ("TCE") daily rate is the gross charter rate or gross pool rate, as appropriate, per revenue day plus CVE. 10 For the Years Ended December 31, 2012, 2011 and Period Ended December 31, 2010 For the Three Months Ended March 31, FLEET OPERATING DATA FLEET TCE Fleet weighted average(1) $ $ Profit / (loss) on TC-Invest(2) Commissions and related costs ) Third party share of profit / (loss) on chartered-in vessels(3) ) ) - 13 ) Net TCE $ $ OPERATING EXPENDITURE Vessel operating costs per day (4) $ $ Expenditures for drydock (5) - - Overhead per vessel(6) $ HIRE On-hire utilization(6) % Fleet weighted average is total gross revenue for the fleet, before any profits arising or losses incurred on TC invest and share of profit arising or losses incurred on chartered-in vessels, divided by thenumber of revenue days. Profit / (loss) on TC-Invest relate to two separateagreements entered intoby the company with Navig8 Pte Ltd and Navig8 Tanker Shipping Ltd which were supplemental to the charters of the Ardmore Seafarer and the Ardmore Seatrader, respectively, to participate in the profits or losses arising from each vessels employment in Navig8's MR pool, in exchange for an up-front investment to be used for working capital for the pool. The TC Investarrangements were for the period of each time charter. The time charter for the Ardmore Seafarer with Navig8 Pte Ltd expired on July 10, 2012, and the time charter for the Ardmore Seatrader with Navig8 Tanker Shipping Ltd expired on February 12, 2013. Third-party share of profit / (loss) on chartered-in vessels relates to an agreement with Navig8 Pte Ltd whereby the profit / (loss) arising from chartering-in and employing the Hellespont Crusader and the Hellespont Commander with Navig8 Chemical Pools Inc. was shared 75% / 25% between us and Navig8 Pte Ltd., respectively. Vessel operating costs per day are routine operating expenses and comprise, crewing, repairs and maintenance, insurance, stores, lube oils, communication costs and technical management fees. They do not include additional costs related to upgrading or enhancement of the vessels that are not capitalized. Drydock costs, whichinclude costs for in-water surveys, comprise direct costs that are incurred as part of the drydocking to meet regulatory requirements, expenditures that add economic life to the vessel, and expenditures that increase the vessel's earnings capacity or improve the vessel's operating efficiency. Overhead per vessel is based on an operating fleet of eight ships in operation for the full year. On-hire utilization is based on revenue days divided by net operating days (i.e. operating days less drydock days). 11 RISK FACTORS Some of the following risks relate principally to the tanker industry and our business in general. Other risks relate principally to the securities market and ownership of our common stock. The occurrence of any of the events described in this section could significantly and negatively affect our business, financial condition, operating results or cash available for dividends or the trading price of our common stock. RISKS RELATED TO OUR INDUSTRY The tanker industry is cyclical and volatile in terms of charter rates and profitability, which may affect our earnings and available cash flow. The tanker industry is both cyclical and volatile in terms of charter rates and profitability. The recent prolonged downturn in the tanker industry may continue and adversely affect our ability to recharter our vessels or to sell them on the expiration or termination of their charters. Moreover, the rates payable in respect of our vessels currently operating in a commercial pool, or any renewal or replacement charters that we enter into may not be sufficient to allow us to operate our vessels profitably. Fluctuations in charter rates and tanker values result from changes in the supply and demand for tanker capacity and changes in the supply and demand for oil, oil products and chemicals. The factors affecting the supply and demand for tankers are outside of our control, and the nature, timing and degree of changes in industry conditions are unpredictable. The factors that influence demand for tanker capacity include: · supply of and demand for oil, oil products and chemicals; · regional availability of refining capacity; · global and regional economic and political conditions; · the distance oil, oil products and chemicals are to be moved by sea; · changes in seaborne and other transportation patterns; · environmental and other legal and regulatory developments; · currency exchange rates; · weather; · competition from alternative sources of energy; and · international sanctions, embargoes, import and export restrictions, nationalizations and wars. The factors that influence the supply of tanker capacity include: · the number of newbuilding deliveries; · the scrapping rate of older vessels; · conversion of tankers to other uses; · the price of steel and other raw materials; · the number of vessels that are out of service; and 12 · environmental concerns and regulations. Historically, the tanker markets have been volatile as a result of the many conditions and factors that can affect the price, supply and demand for tanker capacity. The recent global economic downturn may further reduce demand for transportation of oil products and chemicals over longer distances. As of May 2013, six of our eight delivered vessels operate on time charters, while the remaining two vessels operate in a commercial pool, which is spot-market oriented. We may seek to employ one or more of our vessels directly in the spot market upon redelivery from the current time charterers. If time charter or spot charter rates decline, we may be unable to achieve a level of charterhire sufficient for us to operate our vessels profitably. We are partially dependent on spot charters and any decrease in spot charter rates in the future may adversely affect our earnings. As of May 2013, we operate a fleet of eight vessels. Of those, two are employed in a spot market-oriented commercial pool. The earnings of these vessels is based on the spot market charter rates of the pool. We may seek to employ one of our vessels directly in the spot market upon redelivery from the current charterers. We intend to place the two vessels under construction to be delivered in early 2014 on one-year time charters or in the spot market upon delivery to us, further exposing us to fluctuations in spot market charter rates. We may employ additional vessels that we may acquire in the future in the spot charter market. Where we plan to employ a vessel in the spot charter market, we intend to generally place such vessel in a commercial pool that pertains to that vessel's size class or alternatively, we may engage a third-party chartering manager to arrange spot chartering of our vessels on our behalf ("third-party spot chartering arrangement"). Although spot chartering is common in the tanker industry, the spot charter market may fluctuate significantly based upon tanker and oil product/chemical supply and demand. The successful operation of our vessels in the competitive spot charter market, including within commercial pools, depends upon, among other things, spot charter rates and minimizing, to the extent possible, time spent waiting for charters and time spent travelling unladen to pick up cargo. The spot market is very volatile; there have been periods when spot rates have declined below the operating cost of vessels. If future spot charter rates decline, then we may be unable to operate our vessels trading in the spot market profitably, meet our obligations, including payments on indebtedness, or pay dividends in the future. Furthermore, as charter rates for spot charters are fixed for a single voyage that may last up to several weeks, during periods in which spot charter rates are rising, we will generally experience delays in realizing the benefits from such increases. Our ability to renew the charters on our vessels on the expiration or termination of our current charters, or enter into charters on vessels that we may acquire in the future, the charter rates payable under any replacement charters and vessel values will depend upon, among other things, economic conditions in the sectors in which our vessels operate at that time, changes in the supply and demand for vessel capacity and changes in the supply and demand for the seaborne transportation of oil and chemical products. Declines in charter rates and other market deterioration could cause us to incur impairment charges. We evaluate the carrying amounts of our vessels to determine if events have occurred that would require an impairment of their carrying amounts. The recoverable amount of vessels is reviewed based on events and changes in circumstances that would indicate that the carrying amount of the assets might not be recovered. The review for potential impairment indicators and projection of future cash flows related to the vessels is complex and requires us to make various estimates including future charter rates, operating expenses and drydock costs. All of these items have been historically volatile. An impairment charge is recognized if the carrying value is in excess of the estimated future undiscounted net operating cash flows. The impairment loss is measured based on the excess of the carrying amount over the fair market value of the asset. 13 An over-supply of tanker capacity may lead to reductions in charter rates, vessel values, and profitability. The market supply of tankers is affected by a number of factors such as demand for energy resources, oil, petroleum and chemical products, as well as strong overall global economic growth. If the capacity of new ships delivered exceeds the capacity of tankers being scrapped and lost, tanker capacity will increase. In addition, the newbuilding orderbook which extends to 2016 equalled approximately 10.4% of the existing world tanker fleet and the orderbook may increase further in proportion to the existing fleet. If the supply of tanker capacity increases and if the demand for tanker capacity does not increase correspondingly, charter rates and vessel values could materially decline. A reduction in charter rates and the value of our vessels may have a material adverse effect on our results of operations and available cash. Acts of piracy on ocean-going vessels have recently increased in frequency, which could adversely affect our business. Acts of piracy have historically affected ocean-going vessels trading in regions of the world such as the South China Sea, the Indian Ocean and in the Gulf of Aden. Although the frequency of sea piracy worldwide decreased during 2012, sea piracy incidents continue to occur, particularly in the Gulf of Aden off the coast of Somalia and increasingly in the Gulf of Guinea, with tankers particularly vulnerable to such attacks. If piracy attacks result in regions in which our vessels are deployed being characterized by insurers as "war risk" zones by insurers or Joint War Committee "war and strikes" listed areas, premiums payable for such coverage could increase significantly and such insurance coverage may be more difficult to obtain. In addition, crew costs, including costs which may be incurred to the extent we employ onboard security guards, could increase in such circumstances. We may not be adequately insured to cover losses from these incidents, which could have a material adverse effect on us. In addition, detention or hijacking as a result of an act of piracy against our vessels, or an increase in cost, or unavailability of insurance for our vessels, could have a material adverse impact on our business, results of operations, cash flows and financial condition and may result in loss of revenues, increased costs and decreased cash flows to our customers, which could impair their ability to make payments to us under our charters. The current state of the global financial markets and current economic conditions may adversely impact our ability to obtain additional financing on acceptable terms and otherwise negatively impact our business. Global financial markets and economic conditions have been, and continue to be, volatile. In recent years, operating businesses in the global economy have faced tightening credit, weakening demand for goods and services, deteriorating international liquidity conditions, and declining markets. There has been a general decline in the willingness of banks and other financial institutions to extend credit, particularly in the shipping industry, due to the historically volatile asset values of vessels. Since 2008, lending by financial institutions worldwide remains at very low levels compared to the period preceding 2008. As the shipping industry is highly dependent on the availability of credit to finance and expand operations, it has been negatively affected by this decline. Also, as a result of concerns about the stability of financial markets generally and the solvency of counterparties specifically, the cost of obtaining money from the credit markets has increased as many lenders have increased interest rates, enacted tighter lending standards, refused to refinance existing debt at all or on terms similar to current debt and reduced, and in some cases ceased, to provide funding to borrowers. Due to these factors, additional financing may not be available if needed by us and to the extent required, on acceptable terms or at all. If additional financing is not available when needed, or is available only on unfavorable terms, we may be unable to expand or meet our obligations as they come due or we may be unable to enhance our existing business, complete additional vessel acquisitions or otherwise take advantage of business opportunities as they arise. If economic conditions throughout the world do not improve, it could impede our operations. Negative trends in the global economy that emerged in 2008 continue to adversely affect global economic conditions. In addition, the world economy continues to face a number of new challenges, including uncertainty related to the continuing discussions in the United States regarding the U.S. federal debt ceiling, mandatory reductions in federal spending, along with widespread skepticism about the implementation of any resulting agreements, continuing turmoil and hostilities in the Middle East, North Africa and other geographic areas and countries and continuing economic weakness in the European Union. There has historically been a strong link between the development of the world economy and demand for energy, including oil and gas. An extended period of deterioration in the outlook for the world economy could reduce the overall demand for oil and gas and for our services. Such changes could adversely affect our results of operations and cash flows. 14 The economies of the United States, the European Union and other parts of the world continue to experience relatively slow growth or remain in recession and exhibit weak economic trends. The credit markets in the United States and Europe have experienced significant contraction, de-leveraging and reduced liquidity, and the U.S. federal government and state governments and European authorities continue to implement a broad variety of governmental action and/or new regulation of the financial markets. Global financial markets and economic conditions have been, and continue to be, severely disrupted and volatile. We face risks attendant to changes in economic environments, changes in interest rates, and instability in the banking and securities markets around the world, among other factors. We cannot predict how long the current market conditions will last. However, these continuing economic and governmental factors, together with the concurrent decline in charter rates and vessel values, may have a material adverse effect on our results of operations and may cause the price of our common stock to decline. Changes in fuel, or bunkers, prices may adversely affect profits. Fuel, or bunkers, is a significant expense in shipping operations for our vessels employed on the spot market and can have a significant impact on pool earnings. With respect to our vessels employed on time charter, the charterer is generally responsible for the cost and supply of fuel, however such cost may affect the charter rates we are able to negotiate for our vessels. Changes in the price of fuel may adversely affect our profitability. The price and supply of fuel is unpredictable and fluctuates based on events outside our control, including geopolitical developments, supply and demand for oil and gas, actions by OPEC and other oil and gas producers, war and unrest in oil producing countries and regions, regional production patterns and environmental concerns. Further, fuel may become much more expensive in the future, which may reduce the profitability and competitiveness of our business versus other forms of transportation, such as truck or rail. We are subject to complex laws and regulations, including environmental laws and regulations, which can adversely affect our business, results of operations, cash flows and financial condition, and our available cash. Our operations are subject to numerous laws and regulations in the form of international conventions and treaties, national, state and local laws and national and international regulations in force in the jurisdictions in which our vessels operate or are registered, which can significantly affect the ownership and operation of our vessels. These requirements include, but are not limited to, the U.S. Oil Pollution Act of 1990, or OPA, requirements of the U.S Coast Guard and the U.S. Environmental Protection Agency, or EPA, the International Maritime Organization, or IMO, International Convention on Civil Liability for Oil Pollution Damage of 1969 (as from time to time amended and generally referred to as CLC), the IMO International Convention on Civil Liability for Bunker Oil Pollution Damages, the IMO International Convention for the Prevention of Pollution from Ships of 1973 (as from time to time amended and generally referred to as MARPOL), including designation of Emission Control Areas thereunder, the IMO International Convention for the Safety of Life at Sea of 1974 (as from time to time amended and generally referred to as SOLAS), the IMO International Convention on Load Lines of 1966 (as from time to time amended), the U.S. Maritime Transportation Security Act of 2002 and the International Labour Organization (ILO) Maritime Labour Convention (MLC). Compliance with such laws and regulations, where applicable, may require installation of costly equipment or operational changes and may affect the resale value or useful lives of our vessels. We may also incur additional costs in order to comply with other existing and future regulatory obligations, including, but not limited to, costs relating to air emissions including greenhouse gases, the management of ballast and bilge waters, maintenance and inspection, elimination of tin-based paint, development and implementation of emergency procedures and insurance coverage or other financial assurance of our ability to address pollution incidents. The 2010 Deepwater Horizon oil spill in the Gulf of Mexico may also result in additional regulatory initiatives or statutes or changes to existing laws that may affect our operations or require us to incur additional expenses to comply with such regulatory initiatives, statutes or laws. 15 These costs could have a material adverse effect on our business, results of operations, cash flows and financial condition and our available cash. A failure to comply with applicable laws and regulations may result in administrative and civil penalties, criminal sanctions or the suspension or termination of our operations. Environmental laws often impose strict liability for remediation of spills and releases of oil and hazardous substances, which could subject us to liability without regard to whether we were negligent or at fault. Under OPA, for example, owners, operators and bareboat charterers are jointly and severally strictly liable for the discharge of oil in U.S. waters, including the 200-nautical mile exclusive economic zone around the United States. An oil spill could also result in significant liability, including fines, penalties, criminal liability and remediation costs for natural resource damages under other international and U.S. federal, state and local laws, as well as third-party damages, and could harm our reputation with current or potential charterers of our tankers. We are required to satisfy insurance and financial responsibility requirements for potential oil (including marine fuel) spills and other pollution incidents. Although we have arranged insurance to cover certain environmental risks, there can be no assurance that such insurance will be sufficient to cover all such risks or that any claims will not have a material adverse effect on our business, results of operations, cash flows and financial condition and available cash. If we fail to comply with international safety regulations, we may be subject to increased liability, which may adversely affect our insurance coverage and may result in a denial of access to, or detention in, certain ports. The operation of our vessels is affected by the requirements set forth in the IMO's International Safety Management Code for the Safe Operation of Ships and Pollution Prevention, or the ISM Code. The ISM Code requires shipowners, ship managers and bareboat charterers to develop and maintain an extensive "Safety Management System" that includes the adoption of safety and environmental protection policies setting forth instructions and procedures for safe operation and describing procedures for dealing with emergencies. If we fail to comply with the ISM Code, we may be subject to increased liability or our existing insurance coverage may be invalidated or decreased for our affected vessels. Such failure may also result in a denial of access to, or detention in, certain ports. The market values of our vessels may decrease, which could cause us to breach covenants in our credit facilities and adversely affect our operating results. The market values of tankers have generally experienced high volatility. The market prices for tankers declined significantly from historically high levels reached in early 2008 and remain at relatively low levels. You should expect the market value of our vessels to fluctuate depending on general economic and market conditions affecting the shipping industry and prevailing charterhire rates, competition from other shipping companies and other modes of transportation, types, sizes and ages of vessels, applicable governmental regulations and the cost of newbuildings. If the market value of our fleet declines, we may not be able to obtain other financing or incur debt on terms that are acceptable to us or at all. A decrease in these values could also cause us to breach certain covenants that are contained in our credit facilities and in future financing agreements that we may enter into from time to time. If the recoverable amounts of our vessels further decline and we do breach such covenants and we are unable to remedy the relevant breach, our lenders could accelerate our debt and foreclose on vessels in our fleet. If we sell any vessel at any time when vessel prices have fallen and before we have recorded an impairment adjustment to our financial statements, the sale may be at less than the vessel's carrying amount on our financial statements, resulting in a loss and a reduction in earnings. Please see the section of this prospectus entitled "The International Products and Chemical Tanker Industry" for information concerning historical prices of tankers. If our vessels suffer damage due to the inherent operational risks of the shipping industry, we may experience unexpected drydocking costs and delays or total loss of our vessels, which may adversely affect our business and financial condition. 16 The operation of an ocean-going vessel carries inherent risks. Our vessels and their cargoes will be at risk of being damaged or lost because of events such as marine disasters, bad weather, business interruptions caused by mechanical failures, grounding, fire, explosions, collisions, human error, war, terrorism, piracy, cargo loss, latent defects, acts of God and other circumstances or events. Changing economic, regulatory and political conditions in some countries, including political and military conflicts, have from time to time resulted in attacks on vessels, mining of waterways, piracy, terrorism, labor strikes and boycotts. These hazards may result in death or injury to persons, loss of revenues or property, environmental damage, higher insurance rates, damage to our customer relationships, market disruptions, delay or rerouting. In addition, the operation of tankers has unique operational risks associated with the transportation of oil and chemical products. An oil or chemical spill may cause significant environmental damage, and the associated costs could exceed the insurance coverage available to us. Compared to other types of vessels, tankers are exposed to a higher risk of damage and loss by fire, whether ignited by a terrorist attack, collision, or other cause, due to the high flammability and high volume of the oil or chemicals transported in tankers. If our vessels suffer damage, they may need to be repaired at a drydocking facility. The costs of drydock repairs are unpredictable and may be substantial. We may have to pay drydocking costs that our insurance does not cover in full. The loss of revenues while these vessels are being repaired and repositioned, as well as the actual cost of these repairs, may adversely affect our business and financial condition. In addition, space at drydocking facilities is sometimes limited and not all drydocking facilities are conveniently located. We may be unable to find space at a suitable drydocking facility or our vessels may be forced to travel to a drydocking facility that is not conveniently located to our vessels' positions. The loss of earnings while these vessels are forced to wait for space or to travel or be towed to more distant drydocking facilities may adversely affect our business and financial condition. Further, the total loss of any of our vessels could harm our reputation as a safe and reliable vessel owner and operator. If we are unable to adequately maintain or safeguard our vessels, we may be unable to prevent any such damage, costs, or loss which could negatively impact our business, financial condition, results of operations and available cash. We operate our vessels worldwide and as a result, our vessels are exposed to international risks which may reduce revenue or increase expenses. The international shipping industry is an inherently risky business involving global operations. Our vessels are at risk of damage or loss because of events such as marine disasters, bad weather, business interruptions caused bymechanical failures, grounding, fire, explosions, collisions, human error, war, terrorism, piracy, cargo loss, latent defects, acts of God and other circumstances or events. In addition, changing economic, regulatory and political conditions in some countries, including political and military conflicts, have from time to time resulted in attacks on vessels, mining of waterways, piracy, terrorism, labor strikes and boycotts. These sorts of events could interfere with shipping routes and result in market disruptions which may reduce our revenue or increase our expenses. International shipping is subject to various security and customs inspection and related procedures in countries of origin and destination and transshipment points. Inspection procedures can result in the seizure of the cargo and/or our vessels, delays in the loading, offloading or delivery and the levying of customs duties, fines or other penalties against us. It is possible that changes to inspection procedures could impose additional financial and legal obligations on us. Furthermore, changes to inspection procedures could also impose additional costs and obligations on our customers and may, in certain cases, render the shipment of certain types of cargo uneconomical or impractical. Any such changes or developments may have a material adverse effect on our business, results of operations, cash flows, financial condition and available cash. Political instability, terrorist or other attacks, war or international hostilities can affect the tanker industry, which may adversely affect our business. We conduct most of our operations outside of the United States, and our business, results of operations, cash flows, financial condition and available cash may be adversely affected by the effects of political instability, terrorist or other attacks, war or international hostilities. Continuing conflicts and recent developments in the Middle East and North Africa, including Libya, and the presence of the United States and other armed forces in those regions may lead to additional acts of terrorism and armed conflict around the world, which may contribute to further world economic instability and uncertainty in global financial markets. As a result of the above, insurers have increased premiums and reduced or restricted coverage for losses caused by terrorist acts generally. Future terrorist attacks could result in increased volatility of the financial markets and negatively impact the U.S. and global economy. These uncertainties could also adversely affect our ability to obtain additional financing on terms acceptable to us or at all. In the past, political instability has also resulted in attacks on vessels, such as the attack on the M/T Limburg in October 2002, mining of waterways and other efforts to disrupt international shipping, particularly in the Arabian Gulf region. Acts of terrorism and piracy have also affected vessels trading in regions such as the South China Sea and the Gulf of Aden off the coast of Somalia. Any of these occurrences could have a material adverse impact on our business, financial condition, results of operations and available cash. 17 If our vessels call on ports located in countries that are subject to restrictions imposed by the U.S. government, our reputation and the market for our common stock could be adversely affected. Although no vessels owned or operated by us have called on ports located in countries subject to sanctions and embargoes imposed by the U.S. government and other authorities or countries identified by the U.S. government or other authorities as state sponsors of terrorism, such as Cuba, Iran, Sudan, and Syria, in the future, our vessels may call on ports in these countries from time to time on charterers' instructions. Sanctions and embargo laws and regulations vary in their application, as they do not all apply to the same covered persons or proscribe the same activities, and such sanctions and embargo laws and regulations may be amended or strengthened over time. In 2010, the United States enacted the Comprehensive Iran Sanctions Accountability and Divestment Act, or "CISADA", which expanded the scope of the Iran Sanctions Act. Among other things, CISADA expands the application of the prohibitions on companies, such as ours, and introduces limits on the ability of companies and persons to do business or trade with Iran when such activities relate to the investment, supply or export of refined petroleum or petroleum products. In 2012, President Obama signed Executive Order 13608, which prohibits foreign persons from violating or attempting to violate, or causing a violation of any sanctions in effect against Iran or facilitating any deceptive transactions for or on behalf of any person subject to U.S. sanctions. Any persons found to be in violation of Executive Order 13608 will be deemed a foreign sanctions evader and will be banned from all contacts with the United States, including conducting business in U.S. dollars. Also in 2012, President Obama signed into law the Iran Threat Reduction and Syria Human Rights Act of 2012, or the Iran Threat Reduction Act, which created new sanctions and strengthened existing sanctions. Among other things, the Iran Threat Reduction Act intensifies existing sanctions regarding the provision of goods, services, infrastructure or technology to Iran's petroleum or petrochemical sector. The Iran Threat Reduction Act also includes a provision requiring the President of the United States to impose five or more sanctions from Section 6(a) of the Iran Sanctions Act, as amended, on a person the President determines is a controlling beneficial owner of, or otherwise owns, operates, or controls or insures a vessel that was used to transport crude oil from Iran to another country and (1) if the person is a controlling beneficial owner of the vessel, the person had actual knowledge the vessel was so used or (2) if the person otherwise owns, operates, or controls, or insures the vessel, the person knew or should have known the vessel was so used. Such a person could be subject to a variety of sanctions, including exclusion from U.S. capital markets, exclusion from financial transactions subject to U.S. jurisdiction, and exclusion of that person's vessels from U.S. ports for up to two years. Although we believe that we have been in compliance with all applicable sanctions and embargo laws and regulations, and intend to maintain such compliance, there can be no assurance that we will be in compliance in the future, particularly as the scope of certain laws may be unclear and may be subject to changing interpretations. Any such violation could result in fines, penalties or other sanctions that could severely impact our ability to access U.S. capital markets and conduct our business, and could result in some investors deciding, or being required, to divest their interest, or not to invest, in us. In addition, certain institutional investors may have investment policies or restrictions that prevent them from holding securities of companies that have contracts with countries identified by the U.S. government as state sponsors of terrorism. The determination by these investors not to invest in, or to divest from, our common stock may adversely affect the price at which our common stock trades. Additionally, some investors may decide to divest their interest, or not to invest, in our company simply because we do business with companies that do business in sanctioned countries. Moreover, our charterers may violate applicable sanctions and embargo laws and regulations as a result of actions that do not involve us or our vessels, and those violations could in turn negatively affect our reputation. In addition, our reputation and the market for our securities may be adversely affected if we engage in certain other activities, such as entering into charters with individuals or entities in countries subject to U.S. sanctions and embargo laws that are not controlled by the governments of those countries, or engaging in operations associated with those countries pursuant to contracts with third parties that are unrelated to those countries or entities controlled by their governments. Investor perception of the value of our common stock may also be adversely affected by the consequences of war, the effects of terrorism, civil unrest and governmental actions in these and surrounding countries. 18 The smuggling of drugs or other contraband onto our vessels may lead to governmental claims against us. We expect that our vessels will call in ports where smugglers may attempt to hide drugs and other contraband on vessels, with or without the knowledge of crew members. To the extent our vessels are found with contraband, whether inside or attached to the hull of our vessel and whether with or without the knowledge of any of our crew, we may face governmental or other regulatory claims which could have an adverse effect on our business, results of operations, cash flows, financial condition and ability to pay dividends. Maritime claimants could arrest our vessels, which would have a negative effect on our cash flows. Crew members, suppliers of goods and services to a vessel, shippers of cargo and other parties may be entitled to a maritime lien against a vessel for unsatisfied debts, claims or damages. In many jurisdictions, a maritime lien holder may enforce its lien by arresting or attaching a vessel through foreclosure proceedings. The arrest or attachment of one or more of our vessels could interrupt our business or require us to pay large sums of money to have the arrest lifted, which would have a negative effect on our cash flows. In addition, in some jurisdictions, such as South Africa, under the "sister ship" theory of liability, a claimant may arrest both the vessel that is subject to the claimant's maritime lien and any "associated" vessel, which is any vessel owned or controlled by the same owner. Claimants could try to assert "sister ship" liability against one vessel in our fleet for claims relating to another of our ships. Governments could requisition our vessels during a period of war or emergency, which may negatively impact our business, financial condition, results of operations and available cash. A government could requisition for title or seize our vessels. Requisition for title occurs when a government takes control of a vessel and becomes the owner. Also, a government could requisition our vessels for hire. Requisition for hire occurs when a government takes control of a vessel and effectively becomes the charterer at dictated charter rates. Generally, requisitions occur during a period of war or emergency. Government requisition of one or more of our vessels may negatively impact our business, financial condition, results of operations and available cash. Technological innovation could reduce our charterhire income and the value of our vessels. The charterhire rates and the value and operational life of a vessel are determined by a number of factors including the vessel's efficiency, operational flexibility and physical life. Efficiency includes speed, fuel economy and the ability to load and discharge cargo quickly. Flexibility includes the ability to enter harbors, utilize related docking facilities and pass through canals and straits. The length of a vessel's physical life is related to its original design and construction, its maintenance and the impact of the stress of operations. If new tankers are built that are more efficient or more flexible or have longer physical lives than our vessels, competition from these more technologically advanced vessels could adversely affect the amount of charterhire payments we receive for our vessels once their initial charters expire and the resale value of our vessels could significantly decrease. As a result, our available cash could be adversely affected. If labor or other interruptions are not resolved in a timely manner, they could have a material adverse effect on our business, results of operations, cash flows, financial condition and available cash. We, indirectly through our technical managers, employ masters, officers and crews to man our vessels. If not resolved in a timely and cost-effective manner, industrial action or other labor unrest or any other interruption arising from incidents of whistleblowing whether proven or not, could prevent or hinder our operations from being carried out as we expect and could have a material adverse effect on our business, results of operations, cash flows, financial condition and available cash. 19 RISKS RELATED TO OUR BUSINESS We have a limited history of operations on which investors may assess our performance. We commenced business operations in April 2010. We have a limited performance record and operating history, and, therefore, limited historical financial information upon which you can evaluate our operating performance, ability to implement and achieve our business strategy or ability to pay dividends in the future. We cannot assure you that we will be successful in implementing our business strategy. Our Existing Fleet is composed of only eight vessels in operation with a relatively short operating history. We are an "emerging growth company," and we cannot be certain if the reduced reporting requirements applicable to "emerging growth companies" will make our common stock less attractive to investors. We are an "emerging growth company," as defined in the Securities Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not "emerging growth companies." We cannot predict if investors will find our common shares less attractive because we may rely on these exemptions. If some investors find our common shares less attractive as a result, there may be a less active trading market for our common shares and our share price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an "emerging growth company" can take advantage of the extended transition period provided in Section 13(a) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), for complying with new or revised accounting standards. In other words, an "emerging growth company" can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected not to take advantage of the benefits of this extended transition period and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. This election is irrevocable. In addition, because of our emerging growth company status, our independent registered public accounting firm will not be required to attest to the effectiveness of our internal control over financial reporting pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 for so long as we are an emerging growth company. For as long as we take advantage of the reduced reporting obligations, the information that we provide shareholders may be different from information provided by other public companies. Because the Public Company Accounting Oversight Board is not currently permitted to inspect our independent accounting firm, you may not benefit from such inspections. 20 Auditors of U.S. public companies are required by law to undergo periodic Public Company Accounting Oversight Board, or PCAOB, inspections that assess their compliance with U.S. law and professional standards in connection with performance of audits of financial statements filed with the SEC. Certain European Union countries, including Ireland, do not currently permit the PCAOB to conduct inspections of accounting firms established and operating in such European Union countries, even if they are part of major international firms. Accordingly, unlike for most U.S. public companies, the PCAOB is prevented from evaluating our auditor's performance of audits and its quality control procedures, and, unlike shareholders of most U.S. public companies, we and our shareholders are deprived of the possible benefits of such inspections. If we do not identify suitable vessels for acquisition or successfully integrate any acquired vessels, we may not be able to grow or effectively manage our growth. One of our principal strategies is to continue to grow by expanding our operations and adding to our fleet. Our future growth will depend upon a number of factors, some of which may not be within our control. These factors include our ability to: · identify suitable tankers and/or shipping companies for acquisitions at attractive prices; · identify businesses engaged in managing, operating or owning tankers for acquisitions or joint ventures; · integrate any acquired tankers or businesses successfully with our existing operations; · hire, train and retain qualified personnel and crew to manage and operate our growing business and fleet; · identify additional new markets; · improve our operating, financial and accounting systems and controls; and · obtain required financing for our existing and new vessels and operations. Our failure to effectively identify, purchase, develop and integrate any tankers or businesses could adversely affect our business, financial condition and results of operations. The number of employees that perform services for us and our current operating and financial systems may not be adequate as we implement our plan to expand the size of our fleet, and we may not be able to effectively hire more employees or adequately improve those systems. Finally, acquisitions may require additional equity issuances or debt issuances (with amortization payments). If we are unable to execute the points noted above, our financial condition may be adversely affected. Growing any business by acquisition presents numerous risks such as undisclosed liabilities and obligations, difficulty in obtaining additional qualified personnel and managing relationships with customers and suppliers and integrating newly acquired vessels and operations into existing infrastructures. The expansion of our fleet may impose significant additional responsibilities on our management and staff, and the management and staff of our technical managers, and may necessitate that we, and they, increase the number of personnel to support such expansion. We cannot give any assurance that we will be successful in executing our growth plans or that we will not incur significant expenses and losses in connection with such growth plans. Delays in deliveries of the vessels on order in our Existing Fleet, Expansion Fleet or additional vessels, our decision to cancel an order for purchase of a vessel or our inability to otherwise complete the acquisitions of additional vessels for our fleet, could harm our operating results. We expect to purchase additional vessels from time to time, including our Expansion Fleet which consists of four newbuildings and two secondhand vessels. The delivery of these vessels, plus vessels in our Existing Fleet which are currently under construction, could be delayed, not completed or cancelled, which would delay or eliminate our expected receipt of revenues from the employment of these vessels. The seller could fail to deliver these vessels to us as agreed, or we could cancel a purchase contract because the seller has not met its obligations. If the delivery of any vessel is materially delayed or cancelled, especially if we have committed the vessel to a charter under which we become responsible for substantial liquidated damages to the customer as a result of the delay or cancellation, our business, financial condition and results of operations could be adversely affected. 21 The delivery of the newbuildings could be delayed because of, among other things: · work stoppages or other labor disturbances or other events that disrupt the operations of the shipyard building the vessels; · quality or other engineering problems; · changes in governmental regulations or maritime self-regulatory organization standards; · lack of raw materials; · bankruptcy or other financial crisis of the shipyard building the vessels; · our inability to obtain requisite financing or make timely payments; · a backlog of orders at the shipyard building the vessels; · hostilities or political or economic disturbances in the countries where the vessels are being built; · weather interference or catastrophic event, such as a major earthquake or fire; · our requests for changes to the original vessel specifications; · shortages or delays in the receipt of necessary construction materials, such as steel; · our inability to obtain requisite permits or approvals; or · a dispute with the shipyard building the vessels. The delivery of the secondhand vessels we propose to acquire could be delayed because of, among other things, hostilities or political disturbances, non-performance of the purchase agreement with respect to the vessels by the seller, our inability to obtain requisite permits, approvals or financings or damage to or destruction of vessels while being operated by the seller prior to the delivery date. We will be required to make substantial capital expenditures to expand the number of vessels in our fleet and to maintain all our vessels, which will be dependent on additional financing. Our business strategy is based in part upon the expansion of our fleet through the purchase of additional vessels. We currently estimate, based upon current and anticipated market conditions, our capital expenditures on the acquisition of vessels in 2013 and 2014 will be between $300 million and $400 million, which assumes that we successfully complete this offering. Please see "Use of Proceeds" for additional information. In addition, we will incur significant maintenance costs for our existing and any newly-acquired vessels. A newbuilding vessel must be drydocked within 5 years of its delivery from a shipyard, and vessels are typically drydocked every 30 to 60 months thereafter depending on the vessel, not including any unexpected repairs. We estimate the cost to drydock a vessel to be between $500,000 and $1,000,000, depending on the size and condition of the vessel and the location of drydocking. We have received non-binding indicative terms from our ABN AMRO and Nordea for a proposed new credit facility that will provide us initially with up to $235 million. There can be no assurance we will be successful in obtaining the proposed new credit facility on acceptable terms or at all. To fund any shortfall for purchasing other vessels or drydocking costs from time to time, we may be required to incur additional borrowings or raise capital through the sale of debt or additional equity securities. Use of cash from operations will reduce available cash. Our ability to obtain bank financing or to access the capital markets for future offerings may be limited by our financial condition at the time of any such financing or offering as well as by adverse market conditions resulting from, among other things, general economic conditions and contingencies and uncertainties that are beyond our control. 22 If we cannot take delivery of the vessels on order in our Existing Fleet, or complete the purchase of our Expansion Fleet, we may use a portion of the proceeds from this offering for corporate purposes with which you may not agree. If we cannottake delivery of vessels on order in our Existing Fleet or complete the purchase of the Expansion Fleet that we propose to purchase, if the sellers fail to deliver any vessels to us as agreed, or if we cancel a purchase because a seller has not met its obligations, our management will have the discretion to apply the proceeds of this offering that we would have used to purchase those vessels to acquire other vessels. In particular, certain events may arise that could result in us not taking delivery of a vessel, such as a total loss of a vessel, a constructive total loss of a vessel, or substantial damage to a vessel prior to its delivery. We will not escrow the proceeds from the offering and will not return the proceeds to you if we do not take delivery of one or more vessels. It may take a substantial period of time before we can locate and purchase other suitable vessels. During this period, the portion of the proceeds of the offering originally planned for the acquisition of these vessels will be invested on a short-term basis and therefore will not yield returns at rates comparable to those these vessels might have earned. We will not be able to take advantage of favorable opportunities in the current spot market with respect to vessels employed on medium to long-term time charters. As of May 31, 2013, we employed six tankers under fixed rate time charter agreements with an average remaining duration of approximately five months. When our existing time charter agreements expire and upon delivery of our vessels under construction or to be ordered, we may enter into new time charter agreements for periods of one year or longer. Vessels committed to medium- and long-term time charters may not be available for spot charters during periods of increasing charterhire rates, when spot charters might be more profitable. If we purchase and operate secondhand vessels, we will be exposed to increased operating costs which could adversely affect our earnings and, as our fleet ages, the risks associated with older vessels could adversely affect our ability to obtain profitable charters. Our current business strategy includes additional growth through the acquisition of new and secondhand vessels. While we typically inspect secondhand vessels prior to purchase, this does not provide us with the same knowledge about their condition that we would have had if these vessels had been built for and operated exclusively by us. Generally, we do not receive the benefit of warranties from the builders of the secondhand vessels that we acquire. In general, the costs to maintain a vessel in good operating condition increase with the age of the vessel. Older vessels are typically less fuel-efficient than more recently constructed vessels due to improvements in engine technology. Cargo insurance rates increase with the age of a vessel, making older vessels less desirable to charterers. Governmental regulations, safety or other equipment standards related to the age of vessels may require expenditures for alterations, or the addition of new equipment, to our vessels and may restrict the type of activities in which the vessels may engage. As our vessels age, market conditions may not justify those expenditures or enable us to operate our vessels profitably during the remainder of their useful lives. An increase in operating or voyage costs would decrease earnings and available cash. Under the charter agreements for six of our vessels, the charterer is responsible for voyage costs and we are responsible for the vessel operating costs. Under the commercial pool agreement for two of our vessels, the pool is responsible for the voyage expenses and we are responsible for vessel operating costs. We may seek to employ one or more of our vessels directly in the spot market upon redelivery from the current charterers by entering into a third-party spot chartering arrangement. Under a third-party spot chartering arrangement, our third-party chartering manager will contract voyages for the vessel in the spot market and we will be responsible for all cost associated with operating the vessel including operating expenses, voyage costs, bunkers, port and canal costs. 23 Our vessel operating costs include the costs of crew, provisions, deck and engine stores, insurance and maintenance, repairs and spares, which depend on a variety of factors, many of which are beyond our control. If our vessels suffer damage, they may need to be repaired at a drydocking facility. The costs of drydocking repairs are unpredictable and can be substantial. Increases in any of these expenses would decrease earnings and available cash. If we are unable to operate our vessels profitably, we may be unsuccessful in competing in the highly competitive international tanker market, which would negatively affect our financial condition and our ability to expand our business. The operation of tanker vessels and transportation of petroleum and chemical products is extremely competitive, in an industry that is capital intensive and highly fragmented. Competition arises primarily from other tanker owners, including major oil companies as well as independent tanker companies, some of which have substantially greater resources than we do. Competition for the transportation of oil products and chemicals can be intense and depends on price, location, size, age, condition and the acceptability of the tanker and its operators to the charterers. We may be unable to compete effectively with other tanker owners, including major oil companies as well as independent tanker companies. Our market share may decrease in the future. We may not be able to compete profitably as we expand our business into new geographic regions or provide new services. New markets may require different skills, knowledge or strategies than we use in our current markets, and the competitors in those new markets may have greater financial strength and capital resources than we do. The failure of our charterers to meet their obligations under our time charter agreements, on which we depend for a majority of our revenues, could cause us to suffer losses or otherwise adversely affect our business. As of May 31, 2013, we employed six tankers under fixed rate long-term time charter agreements with an average remaining duration of approximatelyfive months. When our existing time charter agreements expire and upon delivery of our vessels under construction or to be ordered, we may enter into new time charter agreements for periods of one year or longer. The ability and willingness of each of our counterparties to perform its obligations under a time charter agreement with us will depend on a number of factors that are beyond our control and may include, among other things, general economic conditions, the condition of the tanker shipping industry and the overall financial condition of the counterparties. Charterers are sensitive to the commodity markets and may be impacted by market forces affecting commodities. In addition, in depressed market conditions, there have been reports of charterers renegotiating their charters or defaulting on their obligations under charters. Our customers may fail to pay charterhire or attempt to renegotiate charter rates. Should a counterparty fail to honor its obligations under agreements with us, it may be difficult to secure substitute employment for such vessel, and any new charter arrangements we secure in the spot market or on time charters may be at lower rates. Where we plan to employ a vessel in the spot charter market, we intend to generally place such vessel in a commercial pool managed by a pool manager that pertains to that vessel's size class or alternatively, we may enter into a third-party spot chartering arrangement. If our charterers fail to meet their obligations to us or attempt to renegotiate our charter agreements, we could sustain significant losses, which could have a material adverse effect on our business, financial condition, results of operations and cash flows, as well as our ability to pay dividends, if any, in the future, and compliance with covenants in our credit facilities. Our charterers may terminate or default on their charters, which could adversely affect our results of operations and cash flow. Our charters may terminate earlier than the dates indicated in this prospectus. The terms of our charters vary as to which events or occurrences will cause a charter to terminate or give the charterer the option to terminate the charter, but these generally include a total or constructive loss of the relevant vessel, the requisition for hire of the relevant vessel, the drydocking of the relevant vessel for a certain period of time or the failure of the relevant vessel to meet specified performance criteria. In addition, the ability of each of our charterers to perform its obligations under a charter will depend on a number of factors that are beyond our control. These factors may include general economic conditions, the condition of the tanker industry, the charter rates received for specific types of vessels and various operating expenses. The costs and delays associated with the default by a charterer under a charter of a vessel may be considerable and may adversely affect our business, results of operations, cash flows and financial condition and our available cash. 24 We cannot predict whether our charterers will, upon the expiration of their charters, re-charter our vessels on favorable terms or at all. If our charterers decide not to re-charter our vessels, we may not be able to re-charter them on terms similar to our current charters or at all. In the future, we may also employ our vessels on the spot charter market, which is subject to greater rate fluctuation than the time charter market. Where we plan to employ a vessel in the spot charter market, we intend to generally place such vessel in a tanker pool managed by a pool manager that pertains to that vessel's size class. If we receive lower charter rates under replacement charters or are unable to re-charter all of our vessels, our available cash may be significantly reduced or eliminated. Our ability to pay dividends may be limited by the amount of cash we generate from operations following the payment of fees and expenses, by the establishment of any reserves and by additional factors unrelated to our profitability. We intend to pay regular quarterly dividends.The amount of dividends we will be able to pay will depend upon the amount of cash we generate from our operations.We may not, however, have sufficient cash available each quarter to pay dividends, as a result of insufficient levels of profit, restrictions on the payment of dividends and the decisions of our management and directors. The amount of cash we will have available for dividends may fluctuate upon, among other things: · the rates we obtain from our charters as well as the rates obtained upon the expiration of our existing charters; · the level of our operating costs; · the number of unscheduled off-hire days and the timing of, and number of days required for, scheduled drydocking of our vessels; · vessel acquisitions and related financings, such as restrictions in our credit facilities and in any future debt programs; · prevailing global and regional economic and political conditions; · the effect of governmental regulations and maritime self-regulatory organization standards, including with respect to environmental and safety matters, on the conduct of our business; and · changes in the bases of taxation of our activities in various jurisdictions. The actual amount of cash we will have available for dividends will also depend on many factors, including: · changes in our operating cash flows, capital expenditure requirements, working capital requirements and other cash needs; · our fleet expansion strategy and associated uses of our cash and our financing requirements; · modification or revocation of our dividend policy by our board of directors; · the amount of any cash reserves established by our board of directors; and · restrictions under Marshall Islands law. 25 The amount of cash we generate from our operations may differ materially from our net income or loss for the period, which may be affected by non-cash items.We may incur other expenses or liabilities that could reduce or eliminate the cash available for distribution as dividends. Our credit facilities also restrict our ability to declare and pay dividends if an event of default has occurred and is continuing or if the payment of the dividend would result in an event of default. In addition, Marshall Islands law generally prohibits the payment of dividends other than from surplus (retained earnings in excess of consideration received for the sale of stock above the par value of the stock), or while a company is insolvent or if it would be rendered insolvent by the payment of such a dividend, and any such dividend may be discontinued at the discretion of our board of directors. As a result of these and other factors mentioned above, we may pay dividends during periods when we record losses and may not pay dividends during periods when we record income. Our ability to obtain additional debt financing may be dependent on the performance of our then existing charters and the creditworthiness of our charterers. The actual or perceived credit quality of our charterers, and any defaults by them, may materially affect our ability to obtain the additional capital resources that we will require to purchase additional vessels or may significantly increase our costs of obtaining such capital. Our inability to obtain additional financing at all or at a higher than anticipated cost may materially affect our results of operations and our ability to implement our business strategy. Servicing debt, including debt which we may incur in the future, would limit funds available for other purposes and if we cannot service our debt, we may lose our vessels. Borrowing under our existing credit facilities and the credit facility we expect to enter into after completion of this offering requires us to dedicate a part of our cash flow from operations to paying interest on our indebtedness. These payments limit funds available for working capital, capital expenditures and other purposes, including further equity or debt financing in the future. Amounts borrowed under our credit facilities bear interest at variable rates. Increases in prevailing rates could increase the amounts that we would have to pay to our lenders, even though the outstanding principal amount remains the same, and our net income and cash flows would decrease. We expect our earnings and cash flow to vary from year to year due to the cyclical nature of the tanker industry. If we do not generate or reserve enough cash flow from operations to satisfy our debt obligations, we may have to: · seek to raise additional capital; · refinance or restructure our debt; · sell tankers; or · reduce or delay capital investments. However, these alternatives, if necessary, may not be sufficient to allow us to meet our debt obligations. If we are unable to meet our debt obligations or if some other default occurs under our credit facilities, the lenders could elect to declare that debt, together with accrued interest and fees, to be immediately due and payable and proceed against the collateral vessels securing that debt even though the majority of the proceeds used to purchase the collateral vessels did not come from our credit facilities. We are a holding company and depend on the ability of our subsidiaries to distribute funds to us in order to satisfy our financial obligations and to make dividend payments. We are a holding company, and our subsidiaries, which are all directly and indirectly wholly owned by us, conduct all of our operations and own all of our operating assets. As a result, our ability to satisfy our financial obligations and to pay dividends to our shareholders depends on the ability of our subsidiaries to generate profits available for distribution to us and, to the extent that they are unable to generate profits, we will be unable to pay dividends to our shareholders. 26 We have no history operating as a publicly traded entity and will incur increased costs as a result of being a publicly traded corporation. Upon completion of this offering, we will be a public company, and as such, we will have significant legal, accounting and other expenses in addition to our initial registration and listing expenses that we did not incur as a private company. In addition, the Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley, as well as rules subsequently implemented by the SEC and the New York Stock Exchange, have imposed various requirements on public companies, including changes in corporate governance practices, and these requirements may continue to evolve. We and our management personnel, and other personnel, if any, will need to devote a substantial amount of time to comply with these requirements. Moreover, these rules and regulations increase our legal and financial compliance costs and make some activities more time-consuming and costly. Sarbanes-Oxley requires, among other things, that we maintain and periodically evaluate our internal control over financial reporting and disclosure controls and procedures. Our compliance with Sarbanes-Oxley may require that we incur substantial accounting expenses and expend significant management efforts. Our credit facilities contain restrictive covenants that limit the amount of cash that we may use for other corporate activities, which could negatively affect our growth and cause our financial performance to suffer. Our credit facilities impose operating and financial restrictions on us. These restrictions may limit our ability, or the ability of our subsidiaries party thereto to: · pay dividends and make capital expenditures if we do not repay amounts drawn under our credit facilities or if there is another default under our credit facilities; · incur additional indebtedness, including the issuance of guarantees; · create liens on our assets; · change the flag, class or management of our vessels or terminate or materially amend the management agreement relating to each vessel; · sell our vessels; · merge or consolidate with, or transfer all or substantially all our assets to, another person; or · enter into a new line of business. Certain of our credit facilities require us to maintain specified financial ratios and satisfy financial covenants. These financial ratios and covenants include requirements that: · we maintain corporate leverage of less than 75%; · we maintain minimum cash and cash equivalents based on the number of vessels owned and chartered-in and debt service requirements. The required minimum cash balance for Ardmore as at March 31, 2013 was $4,200,000; · the aggregate fair market value of our vessels plus any additional collateral shall, depending on the facility, be no less than 125% to 150% of the debt outstanding (value maintenance covenant); and · we maintain a corporate net worth of not less than $45 million. Therefore, we may need to seek permission from our lenders in order to engage in some corporate actions. Our lenders' interests may be different from ours and we may not be able to obtain our lenders' permission when needed. This may limit our ability to pay dividends to you if we determine to do so in the future, finance our future operations or capital requirements, make acquisitions or pursue business opportunities. 27 We cannot assure you that we will enter into the proposed new credit facility or that if we do so that we will be able to borrow all or any of the amounts committed thereunder. We have received non-binding indicative terms from ABN AMRO and Nordea for a proposed new credit facility that will provide us initially with up to $ 235 million. We cannot assure you that we will enter into this credit facility or that if we do so that we will be able to borrow all or any of the amounts committed thereunder. If interest rates increase, it will affect the interest rate under our credit facilities which could affect our profitability, earnings and cash flow. Amounts borrowed under our seniorloan facilities bear interest at an annual rate ranging from 3.20% to 3.75% above LIBOR. Interest rates have recently been at historic lows and any normalization in interest rates would lead to an increase in LIBOR, which would affect the amount of interest payable on amounts that we were to drawdown from our credit facilities, which in turn would have an adverse effect on our profitability, earnings and cash flow. United States tax authorities could treat us as a "passive foreign investment company," which could have adverse United States federal income tax consequences to United States holders. A foreign corporation will be treated as a "passive foreign investment company," or PFIC, for United States federal income tax purposes if either (1) at least 75% of its gross income for any taxable year consists of "passive income" or (2) at least 50% of the average value of the corporation's assets produce or are held for the production of "passive income." For purposes of these tests, "passive income" generally includes dividends, interest, and gains from the sale or exchange of investment property and rents and royalties other than rents and royalties which are received from unrelated parties in connection with the active conduct of a trade or business. For purposes of these tests, income derived from the performance of services generally does not constitute "passive income." United States shareholders of a PFIC are subject to an adverse United States federal income tax regime with respect to the income derived by the PFIC, the distributions they receive from the PFIC and the gain, if any, they derive from the sale or other disposition of their shares in the PFIC. Based upon our operations as described herein, we do not believe that our income from our time charters should be treated as "passive income" for purposes of determining whether we are a PFIC, and, consequently, the assets that we own and operate in connection with the production of that income should not constitute passive assets. Accordingly, based on our current operations, we do not believe we will be treated as a PFIC with respect to any taxable year. There is substantial legal authority supporting this position consisting of case law and United States Internal Revenue Service, or IRS, pronouncements concerning the characterization of income derived from time charters and voyage charters as services income for other tax purposes. However, there is also authority which characterizes time charter income as rental income rather than services income for other tax purposes. Accordingly, no assurance can be given that the IRS or a court of law will accept this position, and there is a risk that the IRS or a court of law could determine that we are a PFIC. Moreover, no assurance can be given that we would not constitute a PFIC for any future taxable year if the nature and extent of our operations change. If the IRS were successful in asserting that we are or have been a PFIC for any taxable year, United States shareholders would face adverse United States federal income tax consequences. Under the PFIC rules, unlessa shareholder makes an election available under the U.S. Internal Revenue Code of 1986, as amended, or the Code, (which election could itself have adverse consequences for such shareholders, as discussed below under "Tax Considerations—United States Federal Income Tax Considerations—United States Federal Income Taxation of United States Holders"), excess distributions and any gain from the disposition of such shareholder's common shares would be allocated ratably over the shareholder's holding period of the common shares and the amounts allocated to the taxable year of the excess distribution or sale or other disposition and to any year before we became a PFIC would be taxed as ordinary income.The amount allocated to each other taxable year would be subject to tax at the highest rate in effect for individuals or corporations, as appropriate, for that taxable year, and an interest charge would be imposed with respect to such tax. See "Tax Considerations—United States Federal Income Tax Considerations—United States Federal Income Taxation of United States Holders" for a more comprehensive discussion of the United States federal income tax consequences to United States shareholders if we are treated as a PFIC. 28 We may have to pay tax on United States source shipping income, which would reduce our earnings. Under the Code, 50% of the gross shipping income of a corporation that owns or charters vessels, as we and our subsidiaries do, that is attributable to transportation that begins or ends, but that does not both begin and end, in the United States may be subject to a 4% United States federal income tax without allowance for deduction, unless that corporation qualifies for exemption from tax under Section 883 of the Code and the applicable Treasury Regulations promulgated thereunder. Prior to this offering, we believe that we have been exempt from this tax because we are entitled to the benefits of the U.S.–Irish tax treaty, which generally contains an exemption from this tax for qualified Irish residents.After this offering, although we will no longer qualify for an exemption under the U.S.–Irish tax treaty, we and our subsidiaries intend to take the position that we qualify for exemption under Section 883 of the Code for United States federal income tax return reporting purposes. However, there are factual circumstances beyond our control that could cause us to lose the benefit of this tax exemption after the offering and thereby become subject to United States federal income tax on our United States source shipping income. For example, we would no longer qualify for exemption under Section 883 of the Code for a particular taxable year if certain "non-qualified" shareholders with a 5% or greater interest in our common shares owned, in the aggregate, 50% or more of our outstanding common shares for more than half the days during the taxable year. Due to the factual nature of the issues involved, there can be no assurances on that we or any of our subsidiaries will qualify for exemption under Section 883 of the Code. If we or our subsidiaries were not entitled to exemption under Section 883 of the Code for any taxable year, we or our subsidiaries would be subject for such year to an effective 2% United States federal income tax on the shipping income we or our subsidiaries derive during the year which is attributable to the transport or cargoes to or from the United States. The imposition of this taxation would have a negative effect on our business and would decrease our earnings available for distribution to our shareholders. If our effective tax rate increases, our business and financial results would be adversely impacted. We have significant operations and currently generate substantially all of our taxable income in Ireland. In general, tax rates in Ireland on trading income are significantly lower than tax rates in the United States and many other developed jurisdictions. Moreover, our "relevant shipping profits" are taxed in Ireland under the "Tonnage Tax" regime. Tonnage Tax provides an alternative to charging corporation tax on certain profits of a qualifying shipping company. Rather than charging corporation tax in the normal way, tax is levied each year by reference to the tonnage of the ships operated by the qualifying company. We have received approval from the Irish Revenue Commissioners to operate a number of our ship-owning subsidiaries as qualifying shipping companies under the Tonnage Tax regime. In order to ensure a compliance with the Tonnage Tax regime, a number of conditions must continue to be satisfied. Importantly we must carry on the strategic and commercial management of our 'qualifying ships' from Ireland. If our operations no longer qualify for the lower and predictable tax rates available under Tonnage Tax or if the tax laws in Ireland were rescinded or changed, our effective tax rate could increase and our business, financial condition and results of operations could be materially adversely affected. In addition, if U.S. or other tax authorities were to challenge successfully the manner in which we recognize profits or, more generally, the jurisdiction in which our income is subject to taxation, our effective tax rate could increase and our cash flow and results of operations could be materially adversely affected. If we fail to maintain an effective system of internal control over financial reporting, we may not be able to accurately report our financial results or prevent fraud. As a result, stockholders could lose confidence in our financial and other public reporting, which would harm our business and the trading price of our common stock. Effective internal controls over financial reporting are necessary for us to provide reliable financial reports and, together with adequate disclosure controls and procedures, are designed to prevent fraud. Any failure to implement required new or improved controls, or difficulties encountered in their implementation, could cause us to fail to meet our reporting obligations. In addition, any testing by us conducted in connection with Section 404 of the Sarbanes-Oxley Act of 2002, or any subsequent testing by our independent registered public accounting firm, may reveal deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses or that may require prospective or retroactive changes to our financial statements or identify other areas for further attention or improvement. Inferior internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. We will be required to disclose changes made in our internal controls and procedures and our management will be required to assess the effectiveness of these controls annually. However, for as long as we are an "emerging growth company" under the Securities Act, our independent registered public accounting firm will not be required to attest to the effectiveness of our internal controls over financial reporting pursuant to Section 404. We could be an "emerging growth company" for up to five years. An independent assessment of the effectiveness of our internal controls could detect problems that our management’s assessment might not.Undetected material weaknesses in our internal controls could lead to financial statements and restatements and require us to incur the expense of remediation. In the course of auditing our financial statements for the year ended December 31, 2012, our independent registered public accounting firm identified a deficiency relating to the application of U.S. GAAP to deferred finance fees and capitalization of imputed interest on vessels under construction which they considered to be a material weakness. The Public Company Accounting Oversight Board defines a material weakness as a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of a company’s annual or interim financial statements will not be prevented or detected on a timely basis. We intend to take the appropriate steps to remediate this weakness and have engaged the services of an independent accountingfirm to assist with non-routine complex GAAP accounting issues. However, if the remedial steps we implement and resources we employ are insufficient to address the identified material weakness, or if additional material weaknesses or significant deficiencies in our internal controls are discovered in the future, we may fail to meet our future reporting obligations, our financial statements may contain material misstatements and our operating results may be adversely affected. 29 We are subject to certain risks with respect to our counterparties on contracts, and failure of such counterparties to meet their obligations could cause us to suffer losses or negatively impact our results of operations and cash flows. We have entered into various contracts, as of May 2013, including charter agreements with our customers, consisting of six long-term fixed-rate charter agreements, two commercial pool agreements, and our five credit facilities (including our capital lease arrangement). Such agreements subject us to counterparty risks. The ability of each of our counterparties to perform its obligations under a contract with us will depend on a number of factors that are beyond our control and may include, among other things, general economic conditions, the condition of the maritime and offshore industries, the overall financial condition of the counterparty, charter rates received for specific types of vessels, and various expenses. For example, the combination of a reduction of cash flow resulting from declines in world trade, a reduction in borrowing bases under reserve-based credit facilities and the lack of availability of debt or equity financing may result in a significant reduction in the ability of our charterers to make charter payments to us. In addition, in depressed market conditions, our charterers and customers may no longer need a vessel that is currently under charter or contract or may be able to obtain a comparable vessel at lower rates. As a result, charterers and customers may seek to renegotiate the terms of their existing charter agreements or avoid their obligations under those contracts. Should a counterparty fail to honor its obligations under agreements with us, we could sustain significant losses, which could have a material adverse effect on our business, financial condition, results of operations and cash flows. Our insurance may not be adequate to cover our losses that may result from our operations due to the inherent operational risks of the tanker industry. We carry insurance to protect us against most of the accident-related risks involved in the conduct of our business, including marine hull and machinery insurance, protection and indemnity insurance, which includes pollution risks, crew insurance and war risk insurance. However, we may not be adequately insured to cover losses from our operational risks, which could have a material adverse effect on us. Additionally, our insurers may refuse to pay particular claims and our insurance may be voidable by the insurers if we take, or fail to take, certain action, such as failing to maintain certification of our vessels with applicable maritime regulatory organizations. Any significant uninsured or under-insured loss or liability could have a material adverse effect on our business, results of operations, cash flows and financial condition and our available cash. In addition, we may not be able to obtain adequate insurance coverage at reasonable rates in the future during adverse insurance market conditions. Changes in the insurance markets attributable to terrorist attacks may also make certain types of insurance more difficult for us to obtain due to increased premiums or reduced or restricted coverage for losses caused by terrorist acts generally. Because we obtain some of our insurance through protection and indemnity associations, which result in significant expenses to us, we may be required to make additional premium payments. We may be subject to increased premium payments, or calls, in amounts based on our claim records, the claim records of our managers, as well as the claim records of other members of the protection and indemnity associations through which we receive insurance coverage for tort liability, including pollution-related liability. In addition, our protection and indemnity associations may not have enough resources to cover claims made against them. Our payment of these calls could result in significant expense to us, which could have a material adverse effect on our business, results of operations, cash flows, financial condition and available cash. We are incorporated in the Republic of The Marshall Islands, which does not have a well-developed body of case law and, as a result, shareholders may have fewer rights and protections under Marshall Islands law than under a typical jurisdiction in the United States. Our corporate affairs are governed by our articles of incorporation and bylaws and by the Marshall Islands Business Corporations Act, or BCA. The provisions of the BCA resemble provisions of the corporation laws of a number of states in the United States. However, there have been few judicial cases in the Republic of The Marshall Islands interpreting the BCA. The rights and fiduciary responsibilities of directors under the law of the Republic of The Marshall Islands are not as clearly established as the rights and fiduciary responsibilities of directors under statutes or judicial precedent in existence in certain United States jurisdictions. Shareholder rights may differ as well. While the BCA does specifically incorporate the non-statutory law, or judicial case law, of the State of Delaware and other states with substantially similar legislative provisions, our public shareholders may have more difficulty in protecting their interests in the face of actions by management, directors or controlling shareholders than would shareholders of a corporation incorporated in a United States jurisdiction. Please see the section of this prospectus titled "Enforceability of Civil Liabilities" beginning on page 131. 30 Our business depends upon key members of our senior management team who may not necessarily continue to work for us. Our future success depends to a significant extent upon certain members of our senior management team.Our management team has substantial experience in the product tanker and chemical shipping industries and have worked with us since inception. Our management team is crucial to the execution of our business strategies and to the growth and development of our business. If the individuals were no longer to be affiliated with us, we may be unable to recruit other employees with equivalent talent and experience, and our business and financial condition may suffer as a result. It may be difficult to serve process on or enforce a United States judgment against us, our officers and our directors. We are a Republic of The Marshall Islands corporation and several of our executive offices are located outside of the United States. Some of our directors and officers and certain of the experts named in this prospectus reside outside the United States. In addition, a substantial portion of our assets and the assets of our directors, officers and experts are located outside of the United States. As a result, you may have difficulty serving legal process within the United States upon us or any of these persons. You may also have difficulty enforcing, both in and outside the United States, judgments you may obtain in U.S. courts against us or any of these persons in any action, including actions based upon the civil liability provisions of U.S. federal or state securities laws. Furthermore, there is substantial doubt that the courts of the Republic of The Marshall Islands or of the non-U.S. jurisdictions in which our offices are located would enter judgments in original actions brought in those courts predicated on U.S. federal or state securities laws. RISKS RELATED TO THIS OFFERING AND OUR COMMON SHARES There is no guarantee that an active and liquid public market for our common shares will develop. Prior to this offering, there has not been a public market for our common shares. A liquid trading market for our common shares may not develop. The initial public offering price has been determined in negotiations between the representative of the underwriters and us and may not be indicative of prices that will prevail in the trading market. The tanker industry has been highly unpredictable and volatile, and the market for common shares in this industry may be equally volatile. The price of our common shares after this offering may be volatile. The price of our common shares may fluctuate due to factors such as: · actual or anticipated fluctuations in our quarterly and annual results and those of other public companies in our industry; · mergers and strategic alliances in the tanker industry; · market conditions in the tanker industry; · changes in government regulation; · the failure of securities analysts to publish research about us after this offering, or shortfalls in our operating results from levels forecast by securities analysts; 31 · announcements concerning us or our competitors; and · the general state of the securities markets. The seaborne transportation industry has been highly unpredictable and volatile. The market for our common shares in this industry may be equally volatile. Consequently, you may not be able to sell the common shares at prices equal to or greater than those paid by you in this offering. GA Holdings LLC, or GA Holdings, our sole shareholder, will beneficially own approximately% of our total outstanding common shares upon the consummation of this offering, which may limit your ability to influence our actions. GA Holdings is expected to beneficially own approximately% of our outstanding common shares upon the consummation of this offering (% if the underwriters exercise their over-allotment option in full) and will have the power to exert considerable influence over our actions through their ability to effectively control matters requiring shareholder approval, including the determination to enter into a corporate transaction or to prevent a transaction, regardless of whether our shareholders believe that any such transaction is in their or our best interests. For example, GA Holdings could cause us to consummate a merger or acquisition that increases the amount of our indebtedness or cause us to sell all of our revenue-generating assets. We cannot assure you that the interests of GA Holdings will coincide with the interests of other shareholders. As a result, the market price of our common shares could be adversely affected. Additionally, GA Holdings may invest in entities that directly or indirectly compete with us, or companies in which GA Holdings currently invests may begin competing with us. GA Holdings may also separately pursue acquisition opportunities that may be complementary to our business, and as a result, those acquisition opportunities may not be available to us. As a result of these relationships, when conflicts arise between the interests of GA Holdings and the interests of our other shareholders, our directors who were nominated by GA Holdings may not be disinterested. GA Holdings will effectively control all of our corporate decisions so long as they continue to own a substantial number of our common shares. Future sales of our common shares could cause the market price of our common shares to decline. The market price for our common shares could decline as a result of sales by existing shareholders, including GA Holdings, of large numbers of our common shares after this offering, or as a result of the perception that such sales may occur. Sales of our common shares by these shareholders also might make it more difficult for us to sell equity or equity-related securities in the future at a time and at the prices that we deem appropriate. Of the estimatedcommon shares that will be outstanding following the completion of this offering: · shares, constituting all of the shares offered by this prospectus, will be freely tradable unless purchased by persons deemed our "affiliates," as the term is defined in Rule 144 under the Securities Act; and · additional shares may be sold after the expiration of 180-day lock-up agreements that will be entered into by our executive officers and directors and our sole shareholder, subject to registration under the Securities Act, compliance with the requirements of Rule 144 or the availability of an exemption from the registration requirements of the Securities Act. 32 Anti-takeover provisions in our amended and restated articles of incorporation could make it difficult for our shareholders to replace or remove our current board of directors or could have the effect of discouraging, delaying or preventing a merger or acquisition, which could adversely affect the market price of our common shares. Several provisions of our Amended and Restated Articles of Incorporation and bylaws could make it difficult for our shareholders to change the composition of our board of directors in any one year, preventing them from changing the composition of management.In addition, the same provisions may discourage, delay or prevent a merger or acquisition that shareholders may consider favorable. These provisions include: · authorizing the board of directors to issue "blank check" preferred stock without shareholder approval; · providing for a classified board of directors with staggered, three year terms; · prohibiting cumulative voting in the election of directors; · authorizing the removal of directors only for cause and only upon the affirmative vote of the holders of two-thirds of the outstanding shares of our common stock entitled to vote for the directors; · limiting the persons who may call special meetings of shareholders; and · establishing advance notice requirements for nominations for election to our board of directors or for proposing matters that can be acted on by shareholders at shareholder meetings. These anti-takeover provisions could substantially impede the ability of public shareholders to benefit from a change in control and, as a result, may adversely affect the market price of our common stock and your ability to realize any potential change of control premium. You will experience immediate and substantial dilution of $per common share. The initial public offering price of $per common share exceeds the pro forma net tangible book value per common share immediately after this offering. Based on an initial public offering price of $per common share, you will incur immediate and substantial dilution of $per share. This dilution results primarily because the assets which have been contributed to us, in exchange for all of our common shares, are recorded at their historical cost, and not their fair value, in accordance with U.S. GAAP principles. Please read "Dilution" for a more detailed description of the dilution that you will experience upon the completion of this offering. We may issue additional common shares or other equity securities without your approval, which could dilute your ownership interests and may depress the market price of our common shares. We may issue additional common shares or other equity securities of equal or senior rank in the future in connection with, among other things, future vessel acquisitions, repayment of outstanding indebtedness or our equity incentive plan, without shareholder approval, in a number of circumstances. Our issuance of additional common shares or other equity securities of equal or senior rank would have the following effects: · our existing shareholders' proportionate ownership interest in us will decrease; · the amount of cash available for dividends payable on our common shares may decrease; 33 · the relative voting strength of each previously outstanding common share may be diminished; and · the market price of our common shares may decline. 34 FORWARD-LOOKING STATEMENTS Our disclosure and analysis in this prospectus pertaining to our operations, cash flows and financial position, including, in particular, the likelihood of our success in developing and expanding our business, include forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as "expects," "anticipates," "intends," "plans," "believes," "estimates," "projects," "forecasts," "may," "should" and similar expressions are forward-looking statements. All statements in this prospectus that are not statements of either historical or current facts are forward-looking statements. Forward-looking statements include, but are not limited to, such matters as: · our future operating or financial results; · global and regional economic and political conditions, including piracy; · our pending vessel acquisitions, our business strategy and expected capital spending or operating expenses, including drydocking and insurance costs; · competition in the tanker industry; · statements about shipping market trends, including charter rates and factors affecting supply and demand; · our financial condition and liquidity, including our ability to obtain financing in the future to fund capital expenditures, acquisitions and other general corporate activities; · our ability to enter into fixed-rate charters after our current charters expire and our ability to earn income in the spot market; and · our expectations of the availability of vessels to purchase, the time it may take to construct new vessels, and vessels' useful lives. Many of these statements are based on our assumptions about factors that are beyond our ability to control or predict and are subject to risks and uncertainties that are described more fully under the "Risk Factors" section of this prospectus. Any of these factors or a combination of these factors could materially affect our future results of operations and the ultimate accuracy of the forward-looking statements. Factors that might cause future results to differ include, but are not limited to, the following: · changes in governmental rules and regulations or actions taken by regulatory authorities; · changes in economic and competitive conditions affecting our business, including market fluctuations in charter rates and charterers' abilities to perform under existing time charters; · potential liability from future litigation and potential costs due to environmental damage and vessel collisions; · the length and number of off-hire periods and dependence on third-party managers; and · other factors discussed under the "Risk Factors" section of this prospectus. You should not place undue reliance on forward-looking statements contained in this prospectus, because they are statements about events that are not certain to occur as described or at all. All forward-looking statements in this prospectus are qualified in their entirety by the cautionary statements contained in this prospectus. These forward-looking statements are not guarantees of our future performance, and actual results and future developments may vary materially from those projected in the forward-looking statements. Except to the extent required by applicable law or regulation, we undertake no obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date of this prospectus or to reflect the occurrence of unanticipated events. 35 USE OF PROCEEDS We estimate that the net proceeds to us from the sale ofcommon shares in this offering will be approximately $after deducting underwriting discounts and commissions and estimated expenses payable by us. This estimate is based on an assumed initial public offering price of $per share, which represents the midpoint of the price range set forth on the cover of this prospectus. We currently intend to use the net proceeds of this offering as follows: · $ million to fund a portion of theexpenditure for the vessels on order in our Existing Fleet and a portion of the aggregate purchase price of our Expansion Fleet that we intend to acquire, subject to the completion of this offering; · $million to pay any amount drawn on the BMO Facility; and · $million for general corporate purposes. We have received non-binding indicative terms from ABN AMRO and Nordea for a new $235 million senior secured credit facility. We expect to incur $million of indebtedness under our new senior secured credit facility to fund a portion of the expenditure for the vessels on order in our Existing Fleet and the remaining amount required to purchase our Expansion Fleet that weintend to acquire, subject to the completion of this offering. We cannot assure you, however, that we will be successful in acquiring vessels at prices comparable to current market prices. 36 OUR DIVIDEND POLICY While we cannot assure you that we will continue to do so, and subject to the limitations discussed below, we currently intend to pay our stockholders quarterly dividends of $per share, or $per share per year. We expect to pay an initial dividend following completion of this offering of $per share in October 2013. Our board of directors may review and amend our dividend policy from time to time in light of our plans for future growth and other factors. We cannot assure you that we will be able to pay regular quarterly dividends in the amounts stated above or elsewhere in this prospectus, and our ability to pay dividends will be subject to the restrictions in our credit facilities and the provisions of the laws of the Republic of the Marshall Islands (the "Marshall Islands") as well as the other limitations set forth in the section of this prospectus entitled "Risk Factors." Any distributions made by us with respect to our common shares to a United States Holder (as defined in "Tax Considerations—United States Federal Income Tax Considerations—United States Federal Income Taxation of United States Holders") will generally constitute dividends to the extent of our current or accumulated earnings and profits, as determined under United States federal income tax principles.Subject to applicable limitations, including a holding period requirement, dividends paid on our common shares to certain non-corporate United States Holders will generally be treated as "qualified dividend income" that is taxable to such United States Holders at preferential tax rates provided that (1) the common shares are readily tradable on an established securities market in the United States (such as the New York Stock Exchange, on which our common shares will be traded); and (2) we are not a passive foreign investment company for the taxable year during which the dividend is paid or the immediately preceding taxable year (which, as discussed in "Tax Considerations—United States Federal Income Tax Considerations—Passive Foreign Investment Company Status and Significant Tax Consequences", we do not believe that we are or will be for any future taxable years).There is no assurance that any dividends paid on our common shares will be eligible for these preferential rates in the hands of such non-corporate United States Holders, although we expect such dividends to be so eligible provided an eligible non-corporate United States Holder meets all applicable requirements. Any dividends paid by us which are not eligible for these preferential rates will be taxed as ordinary income to a non-corporate United States Holder. We are a holding company with no material assets other than the equity interests in our wholly-owned subsidiaries. As a result, our ability to pay dividends, if any, in the future, depends on our subsidiaries and their ability to distribute funds to us. Our credit facilities have restrictions on our ability, and the ability of certain of our subsidiaries, to pay dividends in the event of a default or breach of covenants under the credit facility agreements. Under such circumstances, we or our subsidiaries may not be able to pay dividends so long as we are in default or have breached certain covenants of a particular credit facility without our lender's consent or waiver of the default or breach. In addition, Marshall Islands law generally prohibits the payment of dividends (i) other than from surplus (retained earnings and the excess of consideration received for the sale of shares above the par value of the shares) or (ii) when a company is insolvent or (iii) if the payment of the dividend would render the company insolvent. In addition, we may incur expenses or liabilities, including extraordinary expenses, decreases in revenues, including as a result of unanticipated off-hire days or loss of a vessel, or increased cash needs that could reduce or eliminate the amount of cash that we have available for distribution as dividends. The tanker shipping charter market is cyclical and volatile. We cannot predict with accuracy the amount of cash flows our operations will generate in any given period. Factors beyond our control may affect the charter market for our vessels and our charterers' ability to satisfy their contractual obligations to us, and we cannot assure you that dividends will actually be declared or paid in the future. We cannot assure you that we will be able to pay regular quarterly dividends, and our ability to pay dividends will be subject to the limitations set forth above and in the section of this prospectus titled "Risk Factors." 37 CAPITALIZATION The following table sets forth our capitalization at March 31, 2013, on a historical basis and as adjusted to give effect to the offering. The adjustments that we have made for this offering include the issuance ofshares of our common stock in this offering at an initial public offering price of $per share, which represents the midpoint of the price range set forth on the cover of this prospectus. As of March 31, 2013 Actual As Adjusted AsFurther Adjusted Current debt: Bank loan $ $ $ Non-current debt: Bank loan Total debt Shareholders' equity: Share capital Additional paid-in capital Accumulated Deficit ) Total shareholders' equity Total capitalization $ $ 38 DILUTION Dilution is the amount by which the offering price paid by the purchasers of our common shares in this offering will exceed the net tangible book value per common share after the offering. The net tangible book value is equal to the amount of our total tangible assets (total assets less intangible assets) less total liabilities. The historical net tangible book value as of March 31, 2013 was $million in total and $per share for the number of new shares for the existing shareholder, GA Holdings, at the time of this offering. As adjusted to give effect to, the pro forma net tangible book value as ofwould have been $million in total and $per share. As further adjusted to give effect to the sale by us ofcommon shares in this offering, after deducting underwriting discounts and estimated offering expenses, our pro forma net tangible book value as ofwould have been $million, or $per common share.This represents an immediate increase in net tangible book value of $per share to GA Holdings and an immediate dilution in net tangible book value of $per share to new investors. The following table illustrates the pro forma per share dilution and appreciation as of March 31, 2013: Initial public offering price per share of common stock $ Pro forma net tangible book value per share before this offering $ Increase in net tangible book value attributable to new investors in this offering $ Pro forma net tangible book value per share after giving effect to this offering $ Dilution per share to new investors $ The following table summarizes, on a pro forma basis as at March 31, 2013, the differences between the number of common shares acquired from us, the total amount paid and the average price per share paid by GA Holdings and the number of common shares acquired from us, the total amount paid and average price per share paid by you in this offering, based upon the initial public offering price of $per share. Pro Forma
